
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24


Execution Copy

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

$25,000,000

CREDIT AGREEMENT

dated as of February 10, 2006

by and among

DIGITAL GENERATION SYSTEMS, INC.,

as Borrower,

the Lenders referred to herein,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent
and Issuing Lender

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ARTICLE I DEFINITIONS   1   SECTION 1.1 Definitions.']   1   SECTION 1.2 Other
Definitions and Provisions   17   SECTION 1.3 Accounting Terms   17   SECTION
1.4 UCC Terms   17   SECTION 1.5 Rounding   17   SECTION 1.6 References to
Agreement and Laws   17   SECTION 1.7 Times of Day   17   SECTION 1.8 Letter of
Credit Amounts   18 ARTICLE II REVOLVING CREDIT FACILITY   18   SECTION 2.1
Revolving Credit Loans   18   SECTION 2.2 Procedure for Advances of Revolving
Credit Loans   18   SECTION 2.3 Repayment and Prepayment of Revolving Credit
Loans   19   SECTION 2.4 Permanent Reduction of the Revolving Credit Commitment
  19   SECTION 2.5 Termination of Revolving Credit Facility   20 ARTICLE III
LETTER OF CREDIT FACILITY   20   SECTION 3.1 L/C Commitment   20   SECTION 3.2
Procedure for Issuance of Letters of Credit   20   SECTION 3.3 Commissions and
Other Charges   21   SECTION 3.4 L/C Participations   21   SECTION 3.5
Reimbursement Obligation of the Borrower   22   SECTION 3.6 Obligations Absolute
  23   SECTION 3.7 Effect of Letter of Credit Application   23 ARTICLE IV
INTENTIONALLY DELETED   23 ARTICLE V GENERAL LOAN PROVISIONS   23   SECTION 5.1
Interest   23   SECTION 5.2 Notice and Manner of Conversion or Continuation of
Loans   24   SECTION 5.3 Fees   25   SECTION 5.4 Manner of Payment   25  
SECTION 5.5 Evidence of Indebtedness   26   SECTION 5.6 Adjustments   26  
SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent   27   SECTION 5.8 Changed Circumstances
  27   SECTION 5.9 Indemnity   28   SECTION 5.10 Increased Costs   28   SECTION
5.11 Taxes   29   SECTION 5.12 Mitigation Obligations; Replacement of Lenders  
31   SECTION 5.13 Security   32 ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND
BORROWING   32   SECTION 6.1 Closing   32   SECTION 6.2 Conditions to Closing
and Initial Extensions of Credit   32   SECTION 6.3 Conditions to All Extensions
of Credit   35 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWER   36  
SECTION 7.1 Representations and Warranties   36   SECTION 7.2 Survival of
Representations and Warranties, Etc   42        


i

--------------------------------------------------------------------------------



ARTICLE VIII FINANCIAL INFORMATION AND NOTICES   42   SECTION 8.1 Financial
Statements and Projections   42   SECTION 8.2 Officer's Compliance Certificate  
43   SECTION 8.3 Accountants' Certificate   43   SECTION 8.4 Other Reports   43
  SECTION 8.5 Notice of Litigation and Other Matters   44   SECTION 8.6 Accuracy
of Information   44 ARTICLE IX AFFIRMATIVE COVENANTS   45   SECTION 9.1
Preservation of Corporate Existence and Related Matters   45   SECTION 9.2
Maintenance of Property   45   SECTION 9.3 Insurance   45   SECTION 9.4
Accounting Methods and Financial Records   45   SECTION 9.5 Payment and
Performance of Obligations   45   SECTION 9.6 Compliance With Laws and Approvals
  45   SECTION 9.7 Environmental Laws   45   SECTION 9.8 Compliance with ERISA  
46   SECTION 9.9 Compliance With Agreements   46   SECTION 9.10 Visits and
Inspections   46   SECTION 9.11 Additional Subsidiaries   46   SECTION 9.12 DG
III as Grantor   47   SECTION 9.13 Real Property Collateral   47   SECTION 9.14
Use of Proceeds   47   SECTION 9.15 Further Assurances   47 ARTICLE X FINANCIAL
COVENANTS   48   SECTION 10.1 Consolidated Leverage Ratio   48   SECTION 10.2
Minimum EBITDA   48 ARTICLE XI NEGATIVE COVENANTS   48   SECTION 11.1
Limitations on Indebtedness   48   SECTION 11.2 Limitations on Liens   49  
SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions   49  
SECTION 11.4 Limitations on Mergers and Liquidation   50   SECTION 11.5
Limitations on Asset Dispositions   51   SECTION 11.6 Limitations on Dividends
and Distributions   51   SECTION 11.7 Limitations on Exchange and Issuance of
Capital Stock   51   SECTION 11.8 Transactions with Affiliates   51   SECTION
11.9 Certain Accounting Changes; Organizational Documents   52   SECTION 11.10
Amendments; Payments and Prepayments of Subordinated Indebtedness   52   SECTION
11.11 Restrictive Agreements   52   SECTION 11.12 Nature of Business   52  
SECTION 11.13 Impairment of Security Interests   52   SECTION 11.14 Prepayments
of MDVX Indebtedness   52 ARTICLE XII DEFAULT AND REMEDIES   52   SECTION 12.1
Events of Default   52   SECTION 12.2 Remedies   55   SECTION 12.3 Rights and
Remedies Cumulative; Non-Waiver; etc   55   SECTION 12.4 Crediting of Payments
and Proceeds   56   SECTION 12.5 Administrative Agent May File Proofs of Claim  
56        

ii

--------------------------------------------------------------------------------



ARTICLE XIII THE ADMINISTRATIVE AGENT   57   SECTION 13.1 Appointment and
Authority   57   SECTION 13.2 Rights as a Lender   57   SECTION 13.3 Exculpatory
Provisions   57   SECTION 13.4 Reliance by the Administrative Agent   58  
SECTION 13.5 Delegation of Duties   58   SECTION 13.6 Resignation of
Administrative Agent   58   SECTION 13.7 Non-Reliance on Administrative Agent
and Other Lenders   59   SECTION 13.8 Collateral and Guarantee Matters   59
ARTICLE XIV MISCELLANEOUS   60   SECTION 14.1 Notices   60   SECTION 14.2
Amendments, Waivers and Consents   61   SECTION 14.3 Expenses; Indemnity   62  
SECTION 14.4 Right of Set-off   64   SECTION 14.5 Governing Law   65   SECTION
14.6 Waiver of Jury Trial   66   SECTION 14.7 Reversal of Payments   66  
SECTION 14.8 Injunctive Relief; Punitive Damages   66   SECTION 14.9 Accounting
Matters   67   SECTION 14.10 Successors and Assigns; Participations   67  
SECTION 14.11 Confidentiality   69   SECTION 14.12 Performance of Duties   70  
SECTION 14.13 All Powers Coupled with Interest   70   SECTION 14.14 Survival of
Indemnities   70   SECTION 14.15 Titles and Captions   70   SECTION 14.16
Severability of Provisions   70   SECTION 14.17 Counterparts   70   SECTION
14.18 Integration   70   SECTION 14.19 Term of Agreement   71   SECTION 14.20
Advice of Counsel, No Strict Construction   71   SECTION 14.21 USA Patriot Act  
71   SECTION 14.22 Inconsistencies with Other Documents; Independent Effect of
Covenants   71   SECTION 14.23 Interest Rate Limitation   71   SECTION 14.24
Time of the Essence   72   SECTION 14.25 Entire Agreement   72

EXHIBITS    
Exhibit A
—
Form of Revolving Credit Note Exhibit B — Form of Notice of Borrowing Exhibit C
— Form of Notice of Account Designation Exhibit D — Form of Notice of Prepayment
Exhibit E — Form of Notice of Conversion/Continuation Exhibit F — Form of
Officer's Compliance Certificate Exhibit G — Form of Assignment and Assumption
Exhibit H — Form of Guarantee and Collateral Agreement Exhibit J — Form of
Landlord Waiver Exhibit K — Reserved Exhibit L — Form of Closing Certificate
Exhibit M — Form of Opinion of Legal Counsel Exhibit N — Form of Financial
Condition Certificate Exhibit O — Form of Guaranty Agreement      


iii

--------------------------------------------------------------------------------




SCHEDULES
 
 
Schedule 1.1
—
Lenders and Commitments Schedule 7.1(a) — Jurisdictions of Organization and
Qualification Schedule 7.1(b) — Subsidiaries and Capitalization Schedule 7.1(i)
— ERISA Plans Schedule 7.1(l) — Material Contracts Schedule 7.1(m) — Labor and
Collective Bargaining Agreements Schedule 7.1(r) — Real Property Schedule 7.1(u)
— Indebtedness and Guaranty Obligations Schedule 7.1(v) — Litigation Schedule
11.2 — Existing Liens Schedule 11.3 — Existing Loans, Advances and Investments
Schedule 11.8 — Transactions with Affiliates

iv

--------------------------------------------------------------------------------



        CREDIT AGREEMENT, dated as of February 10, 2006, by and among DIGITAL
GENERATION SYSTEMS, INC., a Delaware corporation (the "Borrower"), the lenders
who are or may become a party to this Agreement (collectively, the "Lenders")
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

        The Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions of this
Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:


ARTICLE I
DEFINITIONS


        SECTION 1.1    Definitions.    The following terms when used in this
Agreement shall have the meanings assigned to them below:

        "Administrative Agent" means Wachovia, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

        "Administrative Agent's Office" means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).

        "Administrative Questionnaire" means an administrative questionnaire in
a form supplied by the Administrative Agent.

        "Affiliate" means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. As used in this definition, the term "control" means (a) the power
to vote five percent (5%) or more of the securities or other equity interests of
a Person having ordinary voting power, or (b) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

        "Aggregate Commitment" means the aggregate amount of the Lenders'
Commitments hereunder, as such amount may be reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof. On the Closing Date,
the Aggregate Commitment shall be Twenty-Five Million and No/100 Dollars
($25,000,000).

        "Agreement" means this Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

        "Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

--------------------------------------------------------------------------------




        "Applicable Margin" means the corresponding percentages per annum as set
forth below based on the Consolidated Leverage Ratio:

 
   
   
  Revolving Credit Loans

--------------------------------------------------------------------------------

Pricing
Level

--------------------------------------------------------------------------------

  Consolidated Leverage Ratio

--------------------------------------------------------------------------------

  Commitment Fee

--------------------------------------------------------------------------------

  LIBOR +

--------------------------------------------------------------------------------

  Base Rate +

--------------------------------------------------------------------------------

I   Less than 2.25 to 1.00   0.25%   1.75%   0.00% II   Greater than or equal to
2.25 to 1.00, but less than 2.50 to 1.00   0.325%   2.00%   0.25% III   Greater
than or equal to 2.50 to 1.00, but less than 2.75 to 1.00   0.50%   2.25%  
0.50% IV   Greater than or equal to 2.75 to 1.00, but less then 3.00 to 1.00  
0.625%   2.50%   0.75% V   Greater than or equal to 3.00 to 1.00   0.75%   2.75%
  1.00%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a "Calculation Date") ten (10) Business Days after receipt by the
Administrative Agent of the Officer's Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level V until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower preceding
the applicable Calculation Date, and (b) if the Borrower fails to provide the
Officer's Compliance Certificate as required by Section 8.2 for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level V until such time as an appropriate Officer's Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

        "Approved Fund" means any Person (other than a natural Person),
including, without limitation, any special purpose entity, that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business;
provided, that such Approved Fund must be administered, managed or underwritten
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

        "Asset Disposition" means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise. The term "Asset
Disposition" shall not include any Equity Issuance.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

        "Attributable Indebtedness" means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

2

--------------------------------------------------------------------------------




        "Banking Services" means each and any of the following bank services
provided to any Credit Party by a Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, cash management services, electronic
funds transfer, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

        "Banking Services Obligations" of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

        "Base Rate" means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.

        "Base Rate Loan" means any Loan bearing interest at a rate based upon
the Base Rate as provided in Section 5.1(a).

        "Borrower" has the meaning assigned thereto in the introductory
paragraph hereto.

        "Business Day" means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

        "Calculation Date" has the meaning assigned thereto in the definition of
Applicable Margin.

        "Capital Lease" means, with respect to any Person, any lease of any
property by such Person, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of such Person.

        "Capital Stock" means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

        "Change in Control" means an event or series of events by which (a) any
person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended), shall obtain ownership or control
in one or more series of transactions of more than thirty percent (30%) of the
Capital Stock or of the voting power of the Borrower entitled to vote in the
election of members of the board of directors of the Borrower, (b) there shall
have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $100,000 any "change in control" or similar provision
(as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the Borrower to repurchase, redeem or repay all or any
part of the Indebtedness or Capital Stock provided for therein or (c) Scott K.
Ginsburg shall at any time for any reason cease to be active in the management
of the Borrower.

        "Change in Law" means the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

3

--------------------------------------------------------------------------------




        "Closing Date" means the date of this Agreement or such later Business
Day upon which each condition described in Section 6.2 shall be satisfied or
waived in all respects in a manner acceptable to the Administrative Agent, in
its sole discretion.

        "Code" means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

        "Collateral" means the collateral security for the Obligations pledged
or granted pursuant to the Security Documents.

        "Commitment" means, as to any Lender, such Lender's Revolving Credit
Commitment.

        "Commitment Percentage" means, as to any Lender, such Lender's Revolving
Credit Commitment Percentage.

        "Consolidated" means, when used with reference to financial statements
or financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

        "Consolidated EBITDA" means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following to the extent deducted in determining
Consolidated Net Income: (i) income and franchise taxes, (ii) Consolidated
Interest Expense, (iii) amortization, depreciation and other non-cash charges
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv) extraordinary losses (other than from
discontinued operations), (v) Transaction Costs and (vi) any non-recurring costs
and any extraordinary expenses identified on a separate line item on the
consolidated statements of income of the Borrower and its Subsidiaries delivered
to the Administrative Agent pursuant to Section 8.1, provided, that the amounts
referred to in this clause (vi) shall not, in the aggregate, exceed $500,000 for
such period less (c) interest income and any extraordinary gains. For purposes
of this Agreement, Consolidated EBITDA shall be adjusted, in a manner reasonably
acceptable to the Administrative Agent, on a pro forma basis to include, as of
the first day of any applicable period, any Permitted Acquisitions and any Asset
Dispositions closed during such period, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
any Permitted Acquisitions and any Asset Dispositions closed during such period
calculated on a basis consistent with GAAP and Regulation S-X of the Securities
Exchange Act of 1934, as amended, or as approved by the Administrative Agent.

        "Consolidated Interest Expense" means, with respect to the Borrower and
its Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases, Synthetic Leases
and all net payment obligations pursuant to Hedging Agreements) of the Borrower
and its Subsidiaries, all determined for such period on a Consolidated basis,
without duplication, in accordance with GAAP.

        "Consolidated Leverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

        "Consolidated Net Income" means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded from
Consolidated Net Income (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which the Borrower or
any of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to the Borrower or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or

4

--------------------------------------------------------------------------------




loss) of any Person accrued prior to the date it becomes a Subsidiary of such
Person or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person's assets are acquired by such Person or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
and (c) the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income (i) is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions.

        "Consolidated Total Indebtedness" means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries.

        "Credit Facility" means, collectively, the Revolving Credit Facility and
the L/C Facility.

        "Credit Parties" means, collectively, the Borrower and each Subsidiary
of the Borrower (other than DG III).

        "Default" means any of the events specified in Section 12.1 which with
the passage of time, the giving of notice or any other condition, would
constitute an Event of Default.

        "Defaulting Lender" means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans or participations in L/C Obligations to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless such amount is the subject
of a good faith dispute, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

        "DG III" means DG Systems Acquisition III Corporation, a Delaware
corporation.

        "DG III Guaranty" means the Guaranty Agreement substantially in the form
of Exhibit O made by DG III in favor of the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.

        "Disputes" means any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.

        "Dollars" or "$" means, unless otherwise qualified, dollars in lawful
currency of the United States.

        "Domestic Subsidiary" means any Subsidiary organized under the laws of
any political subdivision of the United States.

        "Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the Issuing Lender, and (iii) unless a Default or
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the
Borrower or any of the Borrower's Affiliates or Subsidiaries.

        "Employee Benefit Plan" means any employee benefit plan within the
meaning of Section 3(3) of ERISA which (a) is maintained for employees of any
Credit Party, DG III, or any ERISA Affiliate or (b) has at any time within the
preceding six (6) years been maintained for the employees of any Credit Party,
DG III or any current or former ERISA Affiliate.

        "Environmental Claims" means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation,

5

--------------------------------------------------------------------------------




investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment.

        "Environmental Laws" means any and all federal, foreign, state,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, permits, licenses, approvals, interpretations and orders of courts
or Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

        "Equity Issuance" means any issuance by the Borrower or any Subsidiary
to any Person which is not a Credit Party or a Subsidiary of a Credit Party of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants or (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity. The term "Equity
Issuance" shall not include any Asset Disposition.

        "ERISA" means the Employee Retirement Income Security Act of 1974, and
the rules and regulations thereunder, each as amended or modified from time to
time.

        "ERISA Affiliate" means any Person who together with any Credit Party or
DG III is treated as a single employer within the meaning of Section 414(b),
(c), (m) or (o) of the Code or Section 4001(b) of ERISA.

        "Eurodollar Reserve Percentage" means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

        "Event of Default" means any of the events specified in Section 12.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.

        "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender's
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.11(a).

6

--------------------------------------------------------------------------------




        "Existing Facility" means the Third Amended and Restated Credit
Agreement dated as of April 15, 2005 among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent and issuing bank,
as amended to date.

        "Extensions of Credit" means, as to any Lender at any time, (a) an
amount equal to the sum of (i) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding and (ii) such Lender's
Revolving Credit Commitment Percentage of the L/C Obligations then outstanding,
or (b) the making of any Loan or participation in any Letter of Credit by such
Lender, as the context requires.

        "FDIC" means the Federal Deposit Insurance Corporation or any successor
thereto.

        "Federal Funds Rate" means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then "Federal Funds Rate" means a daily rate which
is determined, in the opinion of the Administrative Agent, to be the rate at
which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. Rates for weekends or holidays shall be the same as the rate
for the most immediately preceding Business Day.

        "Fee Letter" means the separate fee letter agreement executed by the
Borrower and the Administrative Agent and/or certain of its affiliates dated as
of January 19, 2006.

        "Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries
ending on December 31st.

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        "Foreign Subsidiary" means any Subsidiary that is not a Domestic
Subsidiary.

        "GAAP" means generally accepted accounting principles, as recognized by
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, consistently applied and maintained on a consistent
basis for the Borrower and its Subsidiaries throughout the period indicated and
(subject to Section 14.9) consistent with the prior financial practice of the
Borrower and its Subsidiaries.

        "Governmental Approvals" means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

        "Governmental Authority" means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

        "Guarantee and Collateral Agreement" means the Guarantee and Collateral
Agreement dated of even date executed by the Credit Parties in favor of the
Administrative Agent for the benefit of itself and the Secured Parties,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.

        "Guaranty Obligation" means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed any Indebtedness,
leases, dividends or other obligations (the "primary obligations") of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect,

7

--------------------------------------------------------------------------------




contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) any such primary obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of any such primary
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

        "Hazardous Materials" means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

        "Hedge Lender" means any Person that, at the time it enters into a
Hedging Agreement with the Borrower, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Hedging Agreement.

        "Hedging Agreement" means (a) any agreement (including terms and
conditions incorporated by reference therein) which is a rate swap agreement,
basis swap, forward rate agreement, commodity swap, interest rate option,
forward foreign exchange agreement, spot foreign exchange agreement, rate cap
agreement, rate floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
or arrangement (including any option to enter into any of the foregoing)
designed to alter the risks of any Person arising from fluctuations in interest
rates, currency values or commodity prices, (b) any combination of the
foregoing, and (c) a master agreement for any of the foregoing together with all
supplements, all as amended, restated, supplemented or otherwise modified from
time to time.

        "Hedging Obligations" means all existing or future payment and other
obligations, including obligations arising from early termination, of the
Borrower arising under or in connection with any Hedging Agreement (which such
Hedging Agreement is permitted under Section 11.1(b)) with any Hedge Lender.

        "Highest Lawful Rate" means, with respect to the Administrative Agent,
the Issuing Lender or any Lender, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Obligations under laws applicable to such
Administrative Agent, the Issuing Lender or such Lender which are currently in
effect or, to the extent allowed by Applicable Law, under such Applicable Laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than Applicable Laws now allow. On each day, if any, that Texas
law establishes the Highest Lawful Rate, the Highest Lawful Rate shall be the
"weekly ceiling" (as defined in Section 303 of the Texas Finance Code) for that
day.

8

--------------------------------------------------------------------------------




        "Indebtedness" means, with respect to the Borrower and its Subsidiaries,
without duplication, the sum of the following calculated in accordance with
GAAP:

        (a)   all liabilities, obligations and indebtedness for borrowed money
of such Person including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of such Person;

        (b)   all obligations for the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due;

        (c)   the Attributable Indebtedness of such Person with respect to such
Person's obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

        (d)   all indebtedness created under or arising under any conditional
sale or other title retention agreement with respect to property acquired,
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

        (e)   all Guaranty Obligations of such Person;

        (f)    all obligations, contingent or otherwise, of such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker's acceptances
issued for the account of such Person;

        (g)   all obligations of such Person to redeem, repurchase, exchange,
defease or otherwise make payments in respect of Capital Stock of such Person;
and

        (h)   all Net Hedging Obligations.

        For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

        "Indemnified Taxes" means Taxes and Other Taxes other than Excluded
Taxes.

        "Interest Period" has the meaning assigned thereto in Section 5.1(b).

        "Investment" has the meaning assigned thereto in Section 11.3.

        "ISP98" means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No. 590.

        "Issuing Lender" means Wachovia, in its capacity as issuer of any Letter
of Credit, or any successor thereto.

        "L/C Commitment" means the lesser of (a) Two Million-Five Hundred
Thousand and No/100 Dollars ($2,500,000) and (b) the Revolving Credit
Commitment.

        "L/C Facility" means the letter of credit facility established pursuant
to Article III.

        "L/C Obligations" means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Letters
of Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

        "L/C Participants" means the collective reference to all the Lenders
other than the Issuing Lender.

9

--------------------------------------------------------------------------------




        "Lender" means each Person executing this Agreement as a Lender
(including, without limitation, the Issuing Lender unless the context otherwise
requires) set forth on the signature pages hereto and each Person that hereafter
becomes a party to this Agreement as a Lender pursuant to Section 14.10.

        "Lending Office" means, with respect to any Lender, the office of such
Lender maintaining such Lender's Extensions of Credit.

        "Letter of Credit Application" means an application, in the form
specified by the Issuing Lender from time to time, requesting the Issuing Lender
to issue a Letter of Credit.

        "Letters of Credit" has the meaning assigned thereto in Section 3.1.

        "LIBOR" means the rate of interest per annum determined on the basis of
the rate for deposits in Dollars for a period equal to the applicable Interest
Period which appears on the Telerate Page 3750 at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on Telerate Page 3750, then
"LIBOR" shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

        "LIBOR Rate" means a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

LIBOR Rate =   LIBOR        

--------------------------------------------------------------------------------

        1.00-Eurodollar Reserve Percentage    

        "LIBOR Rate Loan" means any Loan bearing interest at a rate based upon
the LIBOR Rate as provided in Section 5.1(a).

        "Lien" means, with respect to any asset, any mortgage, leasehold
mortgage, lien, pledge, charge, security interest, hypothecation or encumbrance
of any kind in respect of such asset. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capital Lease or other title retention agreement relating to
such asset.

        "Loan Documents" means, collectively, this Agreement, each Note, the
Letter of Credit Applications, the Security Documents, the DG III Guaranty and
each other document, instrument, certificate and agreement executed and
delivered by the Borrower or any Subsidiary in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement and any agreement, arrangement, document or other instrument
pertaining to Banking Services), all as may be amended, restated, supplemented
or otherwise modified from time to time.

        "Loans" means the reference to the Revolving Credit Loans and "Loan"
means any of such Loans.

        "Material Adverse Effect" means, with respect to the Borrower or any of
its Subsidiaries, a material adverse effect on (a) the properties, business,
prospects, operations or condition (financial or otherwise) of any such Person,
(b) the ability of any such Person to perform its obligations under the Loan
Documents to which it is a party or (c) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.

        "Material Contract" means (a) any contract or other agreement, written
or oral, of the Borrower or any of its Subsidiaries involving monetary liability
of or to any such Person in an amount in excess of $500,000 per annum, or
(b) any other contract or agreement, written or oral, of the Borrower or any of

10

--------------------------------------------------------------------------------




its Subsidiaries the failure to comply with which could reasonably be expected
to have a Material Adverse Effect.

        "MDVX" means MDVX, Inc., a Delaware corporation.

        "MDVX Indebtedness" means all obligations of DG III to MDVX pursuant to
the MDVX Loan Documents.

        "MDVX Loan Agreement" means the Loan Agreement dated as of April 15,
2005 between DG III and MDVX.

        "MDVX Loan Documents" means the MDVX Loan Agreement, the MDVX Note and
the MDVX Security Agreement.

        "MDVX Note" means the Promissory Note dated April 15, 2005 made by DG
III to MDVX in the original principal amount of $6,500,000.

        "MDVX Security Agreement" means the Pledge and Security Agreement dated
April 15, 2005 by and among DG III, the Borrower and MDVX.

        "Mortgages" means the collective reference to each mortgage, deed of
trust or other real property security document, encumbering all real property
now or hereafter owned or leased by the Borrower or any other Credit Party, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent and executed by the Borrower or such Credit Party in favor of the
Administrative Agent, for the benefit of itself and the Secured Parties, as any
such document may be amended, restated, supplemented or otherwise modified from
time to time.

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

        "Net Hedging Obligations" means, as of any date, the Termination Value
of any such Hedging Agreement on such date.

        "Notes" means the reference to the Revolving Credit Notes.

        "Notice of Account Designation" has the meaning assigned thereto in
Section 2.2(b).

        "Notice of Borrowing" has the meaning assigned thereto in
Section 2.2(a).

        "Notice of Conversion/Continuation" has the meaning assigned thereto in
Section 5.2.

        "Notice of Prepayment" has the meaning assigned thereto in
Section 2.3(c).

        "Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Credit Party, whether or not
a claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans, (b) the L/C Obligations, (c) all Hedging Obligations, (d) all Banking
Services Obligations and (e) all other fees and commissions (including
attorneys' fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Borrower or any
of its Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document or otherwise, with respect to any Loan or Letter of
Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note.

        "OFAC" means the U.S. Department of the Treasury's Office of Foreign
Assets Control.

11

--------------------------------------------------------------------------------




        "Officer's Compliance Certificate" means a certificate of the chief
financial officer or the treasurer of the Borrower substantially in the form of
Exhibit F.

        "Operating Lease" means, as to any Person as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.

        "Other Taxes" means all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

        "Participant" has the meaning assigned thereto in Section 14.10(d).

        "PBGC" means the Pension Benefit Guaranty Corporation or any successor
agency.

        "Pension Plan" means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to the provisions of Title IV of ERISA or
Section 412 of the Code and which (a) is maintained for the employees of the
Borrower or any ERISA Affiliates or (b) has at any time within the preceding six
(6) years been maintained for the employees of the Borrower or any of its
current or former ERISA Affiliates.

        "Permitted Acquisition" means any investment by the Borrower or any
other Credit Party in the form of acquisitions of all or substantially all of
the business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if each such acquisition
meets all of the following requirements:

        (a)   no less than fifteen (15) Business Days prior to the proposed
closing date of such acquisition, the Borrower shall have delivered written
notice of such acquisition to the Administrative Agent and the Lenders, which
notice shall include the proposed closing date of such acquisition;

        (b)   the Borrower shall have certified on or before the closing date of
such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors or equivalent governing body of the Person to be acquired;

        (c)   the Person or business to be acquired shall be in a substantially
similar line of business as the Borrower and its Subsidiaries;

        (d)   if such transaction is a merger or consolidation, the Borrower or
such Credit Party shall be the surviving Person and no Change of Control shall
have been effected thereby;

        (e)   the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11;

        (f)    no later than five (5) Business Days prior to the proposed
closing date of such acquisition, the Borrower shall have delivered to the
Administrative Agent and the Lenders an Officer's Compliance Certificate for the
most recent fiscal quarter end preceding such acquisition demonstrating, in form
and substance reasonably satisfactory thereto, (A) pro forma compliance (as of
the date of the acquisition and after giving effect thereto and any Extensions
of Credit made or to be made in connection therewith) with each covenant
contained in Article X and (B) a pro forma Consolidated Leverage Ratio (as of
the proposed closing date of the acquisition and after giving effect thereto and
any Extensions of Credit made or to be made in connection therewith) at least
0.25 below the applicable ratio set forth in Section 10.1;

12

--------------------------------------------------------------------------------






        (g)   no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower, to the extent requested by the
Administrative Agent, (A) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (B) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

        (h)   no Event of Default or Default shall have occurred and be
continuing both before and after giving effect to such acquisition;

        (i)    the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if (A) the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions), together with all other
acquisitions consummated during the previous twelve (12) month period, and
(B) the Permitted Acquisition Consideration for all acquisitions (or series of
related acquisitions), together with all other acquisitions consummated during
the term of this Agreement exceeds $1,000,000 in the aggregate;

        (j)    the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent, that the entity to be acquired had
positive Consolidated EBITDA for the four (4) fiscal quarter period ended prior
to the proposed closing date of such acquisition; and

        (k)   the Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
acquisition.

        "Permitted Acquisition Consideration" means the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Capital
Stock of the Borrower, net of the applicable acquired company's cash balance as
shown on its most recent financial statements delivered in connection with the
applicable Permitted Acquisition) to be paid on a singular basis in connection
with any applicable Permitted Acquisition as set forth in the applicable
Permitted Acquisition Documents executed by the Borrower or any of its
Subsidiaries in order to consummate the applicable Permitted Acquisition.

        "Permitted Acquisition Diligence Information" means with respect to any
acquisition proposed by the Borrower or any other Credit Party, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

        "Permitted Acquisition Documents" means with respect to any acquisition
proposed by the Borrower or any other Credit Party, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, including, without limitation, all legal opinions
and each other document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

        "Permitted Liens" means the Liens permitted pursuant to Section 11.2.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

13

--------------------------------------------------------------------------------




        "Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

        "Register" has the meaning assigned thereto in Section 14.10(c).

        "Reimbursement Obligation" means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

        "Related Parties" means, with respect to any Person, such Person's
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

        "Required Lenders" means, at any date, any combination of Lenders whose
Commitments aggregate more than 50 percent (50%) of the Aggregate Commitment or,
if the Commitments have been terminated pursuant to Section 12.2, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

        "Responsible Officer" means, with respect to the Borrower and its
Subsidiaries, the chief executive officer, president, chief financial officer,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person reasonably acceptable to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower or
any Subsidiary shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Person
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Person.

        "Revolving Credit Commitment" means (a) as to any Revolving Credit
Lender, the obligation of such Revolving Credit Lender to issue or participate
in Letters of Credit and make Revolving Credit Loans to the account of the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender's name on
Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender became a party hereto, as such amounts may be reduced or
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans and issue or participate
in Letters of Credit, as such amounts may be reduced at any time or from time to
time pursuant to the terms hereof. The Revolving Credit Commitment of all
Revolving Credit Lenders on the Closing Date shall be $25,000,000.00.

        "Revolving Credit Commitment Percentage" means, as to any Revolving
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.

        "Revolving Credit Facility" means the revolving credit facility
established pursuant to Article II.

        "Revolving Credit Lenders" means Lenders with a Revolving Credit
Commitment.

        "Revolving Credit Loans" means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

        "Revolving Credit Maturity Date" means the earliest to occur of
(a) February 10, 2008, (b) the date of termination by the Borrower pursuant to
Section 2.4, or (c) the date of termination by the Administrative Agent on
behalf of the Lenders pursuant to Section 12.2(a) .

14

--------------------------------------------------------------------------------




        "Revolving Credit Note" means a promissory note made by the Borrower in
favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

        "Sanctioned Entity" means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

        "Sanctioned Person" means a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

        "Secured Parties" has the meaning assigned thereto in the Guarantee and
Collateral Agreement.

        "Security Documents" means the collective reference to the Guarantee and
Collateral Agreement, any Mortgage and each other agreement or writing pursuant
to which any Credit Party purports to pledge or grant a security interest in any
property or assets securing the Obligations or any such Person purports to
guarantee the payment and/or performance of the Obligations, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

        "Solvent" means, as to the Borrower and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

        "Subordinated Indebtedness" means the collective reference to any
Indebtedness of the Borrower or any Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

        "Subsidiary" means as to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent (50%)
of the outstanding Capital Stock having ordinary voting power to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity is at the time owned by
or the management is otherwise controlled by such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified references to "Subsidiary" or "Subsidiaries" herein
shall refer to those of the Borrower.

        "Synthetic Lease" means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an Operating Lease in accordance with GAAP.

        "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

        "Termination Event" means except for any such event or condition that
could not reasonably be expected to have a Material Adverse Effect: (a) a
"Reportable Event" described in Section 4043 of ERISA for which the notice
requirement has not been waived by the PBGC, or (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan during a plan year in which
it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, or
(c) the termination of a Pension

15

--------------------------------------------------------------------------------




Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

        "Termination Value" means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

        "Transaction Costs" means all transaction fees, charges and other
amounts related to this Credit Facility or any Permitted Acquisitions
(including, without limitation, any financing fees, merger and acquisition fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), all such transaction fees as approved by the
Administrative Agent.

        "UCC" means the Uniform Commercial Code as in effect in the State of
Texas, as amended or modified from time to time.

        "Uniform Customs" means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.

        "United States" means the United States of America.

        "Wachovia" means Wachovia Bank, National Association, a national banking
association, and its successors.

        "Wholly-Owned" means, with respect to a Subsidiary, that all of the
shares of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors' qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).

16

--------------------------------------------------------------------------------






        SECTION 1.2    Other Definitions and Provisions.     With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation", (d) the word
"will" shall be construed to have the same meaning and effect as the word
"shall", (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (g) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including;" the words "to" and "until" each mean
"to but excluding;" and the word "through" means "to and including", and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


        SECTION 1.3    Accounting Terms.     All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein.


        SECTION 1.4    UCC Terms.     Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term "UCC" refers, as of any date of determination, to the
UCC then in effect.


        SECTION 1.5    Rounding.     Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).


        SECTION 1.6    References to Agreement and Laws.     Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.


        SECTION 1.7    Times of Day.     Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

17

--------------------------------------------------------------------------------




        SECTION 1.8    Letter of Credit Amounts.     Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.


ARTICLE II
REVOLVING CREDIT FACILITY


        SECTION 2.1    Revolving Credit Loans.     Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans to the Borrower from time to time from the Closing
Date through, but not including, the Revolving Credit Maturity Date as requested
by the Borrower in accordance with the terms of Section 2.2; provided, that
(a) the aggregate principal amount of all outstanding Revolving Credit Loans
(after giving effect to any amount requested) shall not exceed the Revolving
Credit Commitment less the sum of all outstanding L/C Obligations and (b) the
principal amount of outstanding Revolving Credit Loans from any Revolving Credit
Lender to the Borrower shall not at any time exceed such Revolving Credit
Lender's Revolving Credit Commitment less such Revolving Credit Lender's
Revolving Credit Commitment Percentage of outstanding L/C Obligations. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Lender's Revolving Credit Commitment Percentage
of the aggregate principal amount of Revolving Credit Loans requested on such
occasion. Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Maturity Date.


        SECTION 2.2    Procedure for Advances of Revolving Credit Loans.     

        (a)   Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
"Notice of Borrowing") not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof and
(y) with respect to LIBOR Rate Loans in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof, (C) whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, and (D) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing received after 11:00 a.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.

        (b)   Disbursement of Revolving Credit Loans. Not later than 1:00 p.m.
on the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender's Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C (a "Notice of Account
Designation") delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the

18

--------------------------------------------------------------------------------






extent that any Lender has not made available to the Administrative Agent its
Revolving Credit Commitment Percentage of such Loan.


        SECTION 2.3    Repayment and Prepayment of Revolving Credit Loans.     

        (a)   Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date together with all accrued but unpaid interest
thereon.

        (b)   Mandatory Prepayments. If at any time the outstanding principal
amount of all Revolving Credit Loans plus the sum of all outstanding L/C
Obligations exceeds the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Extensions of Credit in an
amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Revolving Credit Loans and second, with respect
to any Letters of Credit then outstanding, a payment of cash collateral into a
cash collateral account opened by the Administrative Agent, for the benefit of
the Lenders in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (such cash collateral to be applied in
accordance with Section 12.2(b)).

        (c)   Optional Prepayments. The Borrower may at any time and from time
to time prepay Revolving Credit Loans, in whole or in part, with irrevocable
prior written notice to the Administrative Agent substantially in the form of
Exhibit D (a "Notice of Prepayment") given not later than 11:00 a.m. (i) on the
same Business Day as each Base Rate Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $500,000 or a whole multiple of
$100,000 in excess thereof with respect to Base Rate Loans and $500,000 or a
whole multiple of $100,000 in excess thereof with respect to LIBOR Rate Loans. A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

        (d)   Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

        (e)   Hedging Agreements. All Hedging Agreements, if any, between the
Borrower and a Lender or an Affiliate of a Lender are independent agreements
governed by the written provisions of such Hedging Agreement, which will remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of this Agreement, except as
otherwise expressly provided in such Hedging Agreement, and any payoff statement
from such Lender or Affiliate relating to this Agreement and the Notes shall not
apply to such Hedging Agreement except as otherwise expressly provided in such
payoff statement.


        SECTION 2.4    Permanent Reduction of the Revolving Credit Commitment.
    

        (a)   Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least five (5) Business Days prior written notice
to the Administrative Agent, to terminate or permanently reduce (as applicable),
without premium or penalty, (i) the entire Revolving Credit Commitment at any
time or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $500,000 or any whole multiple

19

--------------------------------------------------------------------------------



of $100,000 in excess thereof. Any reduction of the Revolving Credit Commitments
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

        (b)   Corresponding Payment. Each permanent reduction permitted pursuant
to this Section shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced and if the Revolving Credit Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such cash collateral shall be
applied in accordance with Section 12.2(b). Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Revolving Credit
Facility. Such cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.


        SECTION 2.5    Termination of Revolving Credit Facility.     The
Revolving Credit Facility shall terminate on the Revolving Credit Maturity Date.


ARTICLE III
LETTER OF CREDIT FACILITY



        SECTION 3.1    L/C Commitment.     Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Lenders
set forth in Section 3.4(a), agrees to issue standby letters of credit ("Letters
of Credit") for the account of the Borrower on any Business Day from the Closing
Date through but not including the Revolving Credit Maturity Date in such form
as may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Commitment or (b) the aggregate principal amount of outstanding Revolving Credit
Loans, plus the aggregate amount of L/C Obligations would exceed the Revolving
Credit Commitment. Each Letter of Credit shall (i) be denominated in Dollars in
a minimum amount of $500,000, (ii) be a standby letter of credit issued to
support obligations of the Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit, which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iv) be subject to
the Uniform Customs and/or ISP98, as set forth in the Letter of Credit
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of Texas. The Issuing Lender shall
not at any time be obligated to issue any Letter of Credit hereunder if such
issuance would conflict with, or cause the Issuing Lender or any L/C Participant
to exceed any limits imposed by, any Applicable Law. References herein to
"issue" and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.


        SECTION 3.2    Procedure for Issuance of Letters of Credit.     The
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender at the Administrative Agent's Office
a Letter of Credit Application therefor, completed to the satisfaction of

20

--------------------------------------------------------------------------------



the Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender's participation therein.


        SECTION 3.3    Commissions and Other Charges.     

        (a)   Letter of Credit Commissions. The Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit multiplied
by the Applicable Margin with respect to Revolving Credit Loans that are LIBOR
Rate Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Revolving
Credit Commitment Percentages.

        (b)   Issuance Fee. In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, an issuance fee with respect to each Letter of Credit in an amount equal
to the face amount of such Letter of Credit multiplied by the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis). Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent.

        (c)   Other Costs. In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.


        SECTION 3.4    L/C Participations.     

        (a)   The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant's own account and risk,
an undivided interest equal to such L/C Participant's Revolving Credit
Commitment Percentage in the Issuing Lender's obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender's address for notices
specified herein an amount equal to such L/C Participant's Revolving

21

--------------------------------------------------------------------------------



Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.

        (b)   Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

        (c)   Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.


        SECTION 3.5    Reimbursement Obligation of the Borrower.     In the
event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
Issuing Lender on each date on which the Issuing Lender notifies the Borrower of
the date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment. Unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to reimburse the Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on such date in the
amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse the Issuing Lender for the amount of the related drawing and costs
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.2(a) or Article VI. If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then

22

--------------------------------------------------------------------------------



overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.


        SECTION 3.6    Obligations Absolute.     The Borrower's obligations
under this Article III (including, without limitation, the Reimbursement
Obligation) shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower's
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender's gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.


        SECTION 3.7    Effect of Letter of Credit Application.     To the extent
that any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.


ARTICLE IV
INTENTIONALLY DELETED.



ARTICLE V
GENERAL LOAN PROVISIONS


        SECTION 5.1    Interest.     

        (a)   Interest Rate Options. Subject to the provisions of this Section,
at the election of the Borrower, Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date). The Borrower shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.

        (b)   Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.2 or 5.2, as
applicable, shall elect an interest period

23

--------------------------------------------------------------------------------






(each, an "Interest Period") to be applicable to such Loan, which Interest
Period shall be a period of one (1), two (2), or three (3) months; provided
that:

        (i)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

        (ii)   if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

        (iii)  any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

        (iv)  no Interest Period shall extend beyond the Revolving Credit
Maturity Date; and

        (v)   there shall be no more than six (6) Interest Periods in effect at
any time.

        (c)   Default Rate. Subject to Section 12.2, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 12.1(a), (b), (j) or (k), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign. Interest payable pursuant to
this Section 5.1(c) shall be payable by the Borrower from time to time on demand
by the Administrative Agent.

        (d)   Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing on March 31, 2006 and on the Revolving Credit Maturity Date;
and interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto and on the Revolving Credit Maturity
Date. Interest on LIBOR Rate Loans and all fees payable hereunder shall be
computed on the basis of a 360-day year and assessed for the actual number of
days elapsed and interest on Base Rate Loans shall be computed on the basis of a
365/366-day year and assessed for the actual number of days elapsed.


        SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
    Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $500,000 or any
whole multiple of $100,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof into Base Rate Loans or

24

--------------------------------------------------------------------------------



(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit E (a "Notice of Conversion/Continuation") not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.


        SECTION 5.3    Fees.     

        (a)   Commitment Fee. Commencing on the Closing Date, the Borrower shall
pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee at a rate per annum equal to the
Applicable Margin on the average daily unused portion of the Revolving Credit
Commitment. The commitment fee shall be payable in arrears on the last Business
Day of each calendar quarter during the term of this Agreement commencing on
March 31, 2006, and ending on the Revolving Credit Maturity Date. Such
commitment fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders pro rata in accordance with the Lenders' respective Revolving
Credit Commitment Percentages.

        (b)   Administrative Agent's and Other Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Lenders for their
obligations hereunder, the Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent, the Lenders and their Affiliates,
any fees set forth in the Fee Letter.


        SECTION 5.4    Manner of Payment.     Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent's Office for the account of the Lenders (other than as set
forth below) pro rata in accordance with their respective Commitment
Percentages, (except as specified below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender's Commitment
Percentage, (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of the
Issuing Lender's fees or L/C Participants' commissions shall be made in like
manner, but for the account of the Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent's fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
14.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to Section 5.1(b)(ii) if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.


        SECTION 5.5    Evidence of Indebtedness.     

        (a)   Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in

25

--------------------------------------------------------------------------------



the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Extensions of Credit made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note which shall evidence
such Lender's Revolving Credit Loans, in addition to such accounts or records.
Each Lender may attach schedules to its Notes and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

        (b)   Participations. In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


        SECTION 5.6    Adjustments.     If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

        (a)   if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

        (b)   the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

        Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


        SECTION 5.7    Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.     The obligations of the
Lenders under this Agreement to make the Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender's ratable portion of the

26

--------------------------------------------------------------------------------



amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Section 2.2(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
during such period as determined by the Administrative Agent, times (c) a
fraction the numerator of which is the number of days that elapse from and
including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section shall be conclusive, absent manifest error. If such
Lender's Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.


        SECTION 5.8    Changed Circumstances.     

        (a)   Circumstances Affecting LIBOR Rate Availability. If with respect
to any Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, in the applicable amounts are not being quoted via the
Telerate Page 3750 or offered to the Administrative Agent or such Lender for
such Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.

        (b)   Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR

27

--------------------------------------------------------------------------------






Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.


        SECTION 5.9    Indemnity.     The Borrower hereby indemnifies each of
the Lenders against any loss or expense which may arise or be attributable to
each Lender's obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any Loan (a) as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a LIBOR Rate Loan, (b) due to any failure of the Borrower to
borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender's sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.


        SECTION 5.10    Increased Costs.     

        (a)   Increased Costs Generally. If any Change in Law shall.

        (i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;

        (ii)   subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.11 and the imposition of, or any change in the rate of any Excluded
Tax payable by such Lender or the Issuing Lender); or

        (iii)  impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

        (b)   Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender's or the Issuing Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's or the Issuing Lender's
capital or on the capital of such Lender's or the Issuing Lender's holding
company, if any, as a

28

--------------------------------------------------------------------------------



consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender's or the Issuing Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Lender's policies and the policies of such Lender's or
the Issuing Lender's holding company with respect to capital adequacy), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender's or the Issuing Lender's holding company for any
such reduction suffered.

        (c)   Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. All payments by the
Borrower hereunder shall be made without any offset, abatement, withholding,
deduction, counterclaim, or reduction.

        (d)   Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


        SECTION 5.11    Taxes.     

        (a)   Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

        (b)   Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.

        (c)   Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant

29

--------------------------------------------------------------------------------






Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.

        (d)   Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

        (e)   Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

        (i)    duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

        (ii)   duly completed copies of Internal Revenue Service Form W-8ECI,

        (iii)  in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

        (iv)  any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

        (f)    Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender,

30

--------------------------------------------------------------------------------



as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

        (g)   Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.


        SECTION 5.12    Mitigation Obligations; Replacement of Lenders.     

        (a)   Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.10 or 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

        (b)   Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that

        (i)    the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10,

        (ii)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

        (iii)  in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter, and

        (iv)  such assignment does not conflict with Applicable Law.

31

--------------------------------------------------------------------------------






        A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


        SECTION 5.13    Security.     The Obligations of the Borrower, the other
Credit Parties and DG III shall be secured or guaranteed as provided in the
Security Documents and the DG III Guaranty.


ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING


        SECTION 6.1    Closing.     The closing shall take place at the offices
of Bracewell & Giuliani LLP at 10:00 a.m. on February 10, 2006, or on such other
place, date and time as the parties hereto shall mutually agree.


        SECTION 6.2    Conditions to Closing and Initial Extensions of Credit.
    The obligation of the Lenders to close this Agreement and to make the
initial Loan or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:

        (a)   Executed Loan Documents. This Agreement, a Revolving Credit Note
in favor of each Lender requesting a Revolving Credit Note (if requested
thereby), the Security Documents, the DG III Guaranty, together with any other
applicable Loan Document, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

        (b)   Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

        (i)    Certificate of Secretary of each Credit Party and DG III. A
certificate from a Responsible Officer of each Credit Party and DG III
substantially in the form attached hereto as Exhibit L certifying (A) as to the
incumbency and genuineness of the signature of each officer of such Person
executing Loan Documents to which it is a party, (B) that attached thereto is a
true, correct and complete copy of (1) the articles or certificate of
incorporation or formation of such Person and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (2) the bylaws or other governing
document of such Person as in effect on the Closing Date, (3) resolutions duly
adopted by the board of directors or other governing body of such Person
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (4) each certificate required to be delivered pursuant to
Section 6.2(b)(ii), and (C) that (1) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete, (2) none of the Credit Parties or DG III is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents, (3) after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing and
(4) each of the Credit Parties and DG III, as applicable, has satisfied each of
the conditions set forth in Section 6.2 and Section 6.3.

        (ii)   Certificates of Good Standing. Certificates as of a recent date
of the good standing of each Credit Party and DG III under the laws of its
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where such Person is qualified to do business
and, to the extent available, a certificate of the relevant taxing authorities
of such jurisdictions certifying that such Person has filed required tax returns
and owes no delinquent taxes.

32

--------------------------------------------------------------------------------






        (iii)  Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties and DG III substantially in the form attached hereto as Exhibit M and
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties and DG III, the Loan Documents and such other matters as the Lenders
shall request.

        (iv)  Tax Forms. Copies of the United States Internal Revenue Service
forms required by Section 5.11(e).

        (c)   Personal Property Collateral.

        (i)    Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral shall have been received by the Administrative Agent and the
Administrative Agent shall have received evidence and evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

        (ii)   Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof and (B) each original promissory note pledged pursuant to the Security
Documents.

        (iii)  Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties and DG III under the Uniform Commercial Code (or
applicable judicial docket) as in effect in any state in which any of the assets
of such Person are located, indicating among other things that its assets are
free and clear of any Lien except for Permitted Liens.

        (iv)  Hazard and Liability Insurance. The Administrative Agent shall
have received certificates of property hazard, business interruption and
liability insurance, evidence of payment of all insurance premiums for the
current policy year of each (naming the Administrative Agent as loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in form and substance reasonably satisfactory to
the Administrative Agent.

        (d)   Consents; Defaults.

        (i)    Governmental and Third Party Approvals. The Credit Parties and DG
III shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or DG III or such other transactions or that could
seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

        (ii)   No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or

33

--------------------------------------------------------------------------------






arises out of this Agreement or the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby, or which, in the Administrative
Agent's sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby.

        (e)   Financial Matters.

        (i)    Financial Statements. The Administrative Agent shall have
received (A) unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2005 and the related unaudited statements of
income and retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of September 30, 2005 and related unaudited interim statements of income and
retained earnings.

        (ii)   Financial Projections. Pro forma Consolidated financial
statements for the Borrower and its Subsidiaries, and forecasts prepared by
management of the Borrower, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first year following the Closing Date
and on an annual basis for each year thereafter during the term of the Credit
Facility.

        (iii)  Financial Condition Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate from the chief financial
officer of the Borrower substantially in the form attached hereto as Exhibit N
certifying that (A) the Borrower and each Subsidiary are each Solvent (after
giving effect to the Revolving Credit Facility and the incurrence of
Indebtedness thereunder) and (B) the financial projections previously delivered
to the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Borrower and its Subsidiaries.

        (iv)  Payment at Closing; Fee Letters. The Borrower shall have paid to
the Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

        (f)    Miscellaneous.

        (i)    Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 2.2(a), and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made after the Closing Date are to be disbursed.

        (ii)   Due Diligence. The Administrative Agent shall have completed, to
its satisfaction, all legal, tax, business and other due diligence with respect
to the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrower and its Subsidiaries in scope and determination
satisfactory to the Administrative Agent in its sole discretion.

        (iii)  Existing Facility. The Existing Facility shall be repaid in full
and terminated and all collateral security therefor shall be released, and the
Administrative Agent shall have received a pay-off letter in form and substance
satisfactory to it evidencing such repayment, termination, reconveyance and
release.

        (iv)  Availability. After giving effect to the initial Loan and, if
applicable, the initial Letter of Credit, at least $5,000,000 in availability
shall exist under the Credit Facility.

34

--------------------------------------------------------------------------------






        (v)   Material Adverse Effect. There shall have occurred no change,
occurrence, or development since January 19, 2006 in the business, assets,
properties, liabilities (actual or contingent), operations, condition (financial
or otherwise), or prospects of the Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect on the Borrower and its
Subsidiaries, taken as a whole.

        (vi)  MDVX Indebtedness. The collateral securing the MDVX Indebtedness
pursuant to the MDVX Security Agreement (the "MDVX Collateral") and its
relationship with the Collateral is satisfactory to the Administrative Agent.

        (vii) Capital Structure. Administrative Agent shall have approved the
legal, capital or ownership structure and the shareholder arrangements of the
Borrower and each Subsidiary.

        (viii) Landlord Waivers. The Administrative Agent shall have received
waiver letters from all landlords, warehousemen and processors as the
Administrative Agent shall reasonably request and either substantially in the
form attached hereto as Exhibit J or in such other form and substance as is
reasonably acceptable to Administrative Agent.

        (ix)  Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.


        SECTION 6.3    Conditions to All Extensions of Credit.     The
obligations of the Lenders to make any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

        (a)   Continuation of Representations and Warranties. The
representations and warranties of the Credit Parties contained in the Loan
Documents shall be true and correct on and as of such borrowing, continuation,
conversion, issuance or extension date with the same effect as if made on and as
of such date, except for any representation and warranty that specifically
refers to an earlier date, which representation and warranty shall remain true
and correct as of such earlier date.

        (b)   No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.

        (c)   Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.2(a) or 5.2, as applicable.

        (d)   Additional Documents. The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item reasonably
requested by it.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER


        SECTION 7.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower

35

--------------------------------------------------------------------------------




hereby represents and warrants to the Administrative Agent and Lenders both
before and after giving effect to the transactions contemplated hereunder that:

        (a)   Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which the Borrower and its Subsidiaries are organized and qualified to do
business as of the Closing Date are described on Schedule 7.1(a).

        (b)   Ownership. Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.1(b). As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.1(b). All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights, except as described in Schedule 7.1(b). The shareholders of
the Subsidiaries of the Borrower and the number of shares owned by each as of
the Closing Date are described on Schedule 7.1(b). As of the Closing Date, there
are no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Subsidiaries of the Borrower, except as
described on Schedule 7.1(b).

        (c)   Authorization of Agreement, Loan Documents and Borrowing. Each of
the Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors' rights in general and the availability of equitable remedies.

        (d)   Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its
Subsidiaries where the failure to obtain such Governmental Approval could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Borrower or any
of its Subsidiaries, (iii) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (v) require any
consent or authorization of, filing with, or

36

--------------------------------------------------------------------------------






other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect and other than consents or filings under the UCC.

        (e)   Compliance with Law; Governmental Approvals. Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (i), (ii) or (iii) where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.

        (f)    Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable. Such returns accurately
reflect in all material respects all liability for taxes of the Borrower and its
Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or, to the knowledge of the Borrower, other investigation by any
Governmental Authority of the tax liability of the Borrower and its
Subsidiaries. No Governmental Authority has asserted any Lien or other claim
against the Borrower or any Subsidiary thereof with respect to unpaid taxes
which has not been discharged or resolved other than Permitted Liens. The
charges, accruals and reserves on the books of the Borrower and any of its
Subsidiaries in respect of federal, state, local and other taxes for all Fiscal
Years and portions thereof since the organization of the Borrower and any of its
Subsidiaries are in the judgment of the Borrower adequate, and the Borrower does
not anticipate any additional taxes or assessments for any of such years.

        (g)   Intellectual Property Matters. Each of the Borrower and its
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any Subsidiary thereof is liable to any Person for infringement under Applicable
Law with respect to any such rights as a result of its business operations
except as could not reasonably be expected to have a Material Adverse Effect.

        (h)   Environmental Matters.

        (i)    The properties owned, leased or operated by the Borrower and its
Subsidiaries now, and to their knowledge have not previously, contained any
Hazardous Materials in amounts or concentrations which (A) constitute or
constituted a violation of applicable Environmental Laws or (B) could give rise
to liability under applicable Environmental Laws;

        (ii)   The Borrower, each of its Subsidiaries and their respective
properties and all operations conducted in connection thereon are in compliance
in all material respects, and have been in compliance in all material respects,
with all applicable Environmental Laws, to

37

--------------------------------------------------------------------------------






the their knowledge, there is no contamination at, under or about such
properties or such operations which could interfere with the continued operation
of such properties or impair the fair saleable value thereof;

        (iii)  Neither the Borrower nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

        (iv)  Hazardous Materials have not been transported or disposed of to or
from the properties owned, leased or operated by the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws with respect to the Borrower or its
Subsidiaries, nor have any Hazardous Materials been generated, treated, stored
or disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws with respect to the Borrower or its Subsidiaries;

        (v)   No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations that could reasonably be expected to have a Material Adverse
Effect; and

        (vi)  There has been no release, or to the best of the Borrower's
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by the Borrower or any Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws that could reasonably be expected to have a Material
Adverse Effect.

        (i)    ERISA.

        (i)    As of the Closing Date, neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 7.1(i);

        (ii)   The Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

38

--------------------------------------------------------------------------------






        (iii)  As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Borrower or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

        (iv)  Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;

        (v)   No Termination Event has occurred or is reasonably expected to
occur; and

        (vi)  Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

        (j)    Margin Stock. Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.

        (k)   Government Regulation. Neither the Borrower nor any Subsidiary
thereof is an "investment company" or a company "controlled" by an "investment
company" (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Borrower nor any Subsidiary thereof is, or
after giving effect to any Extension of Credit will be, subject to regulation
under the Public Utility Holding Company Act of 1935 or the Interstate Commerce
Act, each as amended, or any other Applicable Law which limits its ability to
incur or consummate the transactions contemplated hereby.

        (l)    Material Contracts. Schedule 7.1(l) sets forth a complete and
accurate list of all Material Contracts of the Borrower and its Subsidiaries in
effect as of the Closing Date not listed on any other Schedule hereto; other
than as set forth in Schedule 7.1(l), each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Subsidiaries have delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 7.1(l) or any
other Schedule hereto. Neither the Borrower nor any Subsidiary (nor, to the

39

--------------------------------------------------------------------------------






knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.

        (m)  Employee Relations. Each of the Borrower and its Subsidiaries has a
stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

        (n)   Burdensome Provisions. Neither the Borrower nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Borrower and
its Subsidiaries do not presently anticipate that future expenditures needed to
meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital Stock
to the Borrower or any Subsidiary or to transfer any of its assets or properties
to the Borrower or any other Subsidiary in each case other than existing under
or by reason of the Loan Documents or Applicable Law.

        (o)   Financial Statements. The unaudited financial statements delivered
pursuant to Section 6.2(e)(i) are complete and correct and fairly present on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP. Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The pro forma financial
statements delivered pursuant to Section 6.2(e)(ii) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions are believed
to be reasonable in light of then existing conditions except that such financial
statements and forecasts shall be subject to normal year end closing and audit
adjustments.

        (p)   No Material Adverse Change. Since September 30, 2005, there has
been no material adverse change in the properties, business, operations,
prospects, or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen
that could reasonably be expected to have a Material Adverse Effect.

        (q)   Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and each of its Subsidiaries
will be Solvent.

        (r)   Real Property; Titles to Properties. All real property currently
owned or leased by the Borrower or any Subsidiary is listed on Schedule 7.1(r).
Each of the Borrower and its Subsidiaries has such title to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
including, but not limited to, those reflected on the balance sheets of the
Borrower and its Subsidiaries delivered pursuant to Section 6.2(e), except those
which have been disposed of by the Borrower or its Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.

40

--------------------------------------------------------------------------------






        (s)   Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in locations where the Borrower or the applicable Subsidiary
operates.

        (t)    Liens. None of the properties and assets of the Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. Neither the
Borrower nor any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

        (u)   Indebtedness and Guaranty Obligations. Schedule 7.1(u) is a
complete and correct listing of all Indebtedness and Guaranty Obligations of the
Borrower and its Subsidiaries as of the Closing Date in excess of $100,000. The
Borrower and its Subsidiaries have performed and are in compliance with all of
the material terms of such Indebtedness and Guaranty Obligations and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.

        (v)   Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 7.1(v), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any Subsidiary thereof or any
of their respective properties in any court or before any arbitrator of any kind
or before or by any Governmental Authority that (i) has or could reasonably be
expected to have a Material Adverse Effect, or (ii) materially adversely affects
any transaction contemplated hereby.

        (w)  Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which the Borrower or its Subsidiaries
is a party or by which the Borrower or its Subsidiaries or any of their
respective properties may be bound or which would require the Borrower or its
Subsidiaries to make any payment thereunder prior to the scheduled maturity date
therefor.

        (x)   Senior Indebtedness Status. The Obligations of the Borrower and
each Subsidiary under this Agreement and each of the other Loan Documents ranks
and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness permitted hereunder and all senior unsecured
Indebtedness of each such Person and is designated as "Senior Indebtedness"
under all instruments and documents, now or in the future, relating to all
Subordinated Indebtedness and all senior unsecured Indebtedness of such Person.
The security interests created by the Security Documents are valid and perfected
first priority security interests (subject to Permitted Liens) in the Collateral
in favor of Administrative Agent, for itself and for the benefit of the Secured
Parties, securing, in accordance with the terms of the Security Documents, the
outstanding Obligations, and the Collateral is subject to no Liens other than
Permitted Liens. The Liens created by the Security Documents are enforceable as
security for the outstanding Obligations in accordance with their terms with
respect to the Collateral subject, as to enforcement of remedies, to the
following qualifications: (i) an order of specific performance and an injunction
are discretionary remedies and, in particular, may not be available where
damages are considered an adequate remedy at law, (ii) enforcement may be
limited by bankruptcy, insolvency, liquidation, reorganization, reconstruction
and other similar laws affecting enforcement of creditors' rights generally
(insofar as any such law relates to the bankruptcy, insolvency or similar event
of any

41

--------------------------------------------------------------------------------






Credit Party or DG III), and (iii) enforcement may be subject to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law) and may be limited by Applicable Law that may
affect the enforcement of certain rights or remedies provided for in such Loan
Documents.

        (y)   OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

        (z)   Disclosure. The Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
are subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No financial statement, material report, material certificate or other material
information furnished (whether in writing or orally), taken together as a whole,
by or on behalf of any of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


        SECTION 7.2    Survival of Representations and Warranties, Etc.     All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.


ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES


        Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent's Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:


        SECTION 8.1    Financial Statements and Projections.     

        (a)   Quarterly Financial Statements. As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of each fiscal quarter of each Fiscal Year,
an unaudited Consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated and consolidating statements of income, retained earnings and cash
flows and a report containing management's discussion and analysis of such
financial statements for the fiscal quarter then ended and that portion of the
Fiscal Year then ended, including the notes thereto, all in reasonable detail

42

--------------------------------------------------------------------------------



setting forth in comparative form the corresponding figures as of the end of and
for the corresponding period in the preceding Fiscal Year and prepared by the
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments.

        (b)   Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year, an audited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated and
consolidating statements of income, retained earnings and cash flows and a
report containing management's discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm acceptable to the
Administrative Agent, and accompanied by a report thereon by such certified
public accountants that does not contain a "going concern" or like qualification
or exception or a qualification with respect to scope limitations imposed by the
Borrower or any of its Subsidiaries or with respect to accounting principles
followed by the Borrower or any of its Subsidiaries not in accordance with GAAP.

        (c)   Annual Business Plan and Financial Projections. As soon as
practicable and in any event within forty-five (45) days prior to the beginning
of each Fiscal Year, a business plan of the Borrower and its Subsidiaries for
the ensuing four (4) fiscal quarters, such plan to be prepared in accordance
with GAAP and to include, on a quarterly basis, the following: a quarterly
operating and capital budget, a projected income statement, statement of cash
flows and balance sheet and a report containing management's discussion and
analysis of such projections, accompanied by a certificate from a Responsible
Officer of the Borrower to the effect that, to the best of such officer's
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) quarter period.


        SECTION 8.2    Officer's Compliance Certificate.     At each time
financial statements are delivered pursuant to Section 8.1(a) or (b) and at such
other times as the Administrative Agent shall reasonably request, an Officer's
Compliance Certificate.


        SECTION 8.3    Accountants' Certificate.     At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants certifying such financial statements that in
connection with their audit, nothing came to their attention that caused them to
believe that the Borrower failed to comply with the terms, covenants, provisions
or conditions of Article X, insofar as they relate to financial and accounting
matters or, if such is not the case, specifying such non-compliance and its
nature and period of existence.


        SECTION 8.4    Other Reports.     

        (a)   Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto; and

43

--------------------------------------------------------------------------------



        (b)   such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.


        SECTION 8.5    Notice of Litigation and Other Matters.     Prompt (but
in no event later than ten (10) days after an officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:

        (a)   the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses that if
adversely determined could reasonably be expected to result in material
liability to the Borrower and its Subsidiaries;

        (b)   any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

        (c)   any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against the Borrower or any Subsidiary
thereof;

        (d)   any attachment, judgment, lien, levy or order exceeding $250,000
that may be assessed against or threatened against the Borrower or any
Subsidiary thereof;

        (e)   (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time or giving of notice or both would
constitute a default or event of default under any Material Contract to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower or
any Subsidiary thereof or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect;

        (f)    (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by the Borrower or any ERISA Affiliate of the PBGC's intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by the Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA; and

        (g)   any event which makes any of the representations set forth in
Section 7.1 that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Section 7.1 that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect.


        SECTION 8.6    Accuracy of Information.     All written information,
reports, statements and other papers and data furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender whether pursuant to this
Article VIII or any other provision of this Agreement, or any of the Security
Documents, shall, at the time the same is so furnished, comply with the
representations and warranties set forth in Section 7.1(y).

44

--------------------------------------------------------------------------------




ARTICLE IX
AFFIRMATIVE COVENANTS


        Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner
provided for in Section 14.2, the Borrower will, and will cause each of its
Subsidiaries to:


        SECTION 9.1    Preservation of Corporate Existence and Related Matters.
    Except as permitted by Section 11.4, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation and authorized to do business in each jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.


        SECTION 9.2    Maintenance of Property.     In addition to the
requirements of any of the Security Documents, protect and preserve all
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.


        SECTION 9.3    Insurance.     Maintain insurance with financially sound
and reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by this Agreement and any Security Document
(including, without limitation, hazard and business interruption insurance), and
on the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.


        SECTION 9.4    Accounting Methods and Financial Records.     Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.


        SECTION 9.5    Payment and Performance of Obligations.     Pay and
perform all Obligations under this Agreement and the other Loan Documents, and
pay or perform (a) all taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.


        SECTION 9.6    Compliance With Laws and Approvals.     Observe and
remain in compliance in all material respects with all Applicable Laws and
maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business.


        SECTION 9.7    Environmental Laws.     In addition to and without
limiting the generality of Section 9.6, (a) comply with, and ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions

45

--------------------------------------------------------------------------------



required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws, and
(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney's and consultant's fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor, as
determined by a court of competent jurisdiction by final nonappealable judgment.


        SECTION 9.8    Compliance with ERISA.     In addition to and without
limiting the generality of Section 9.6, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with all material applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could be a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(iv) operate each Employee Benefit Plan in such a manner that will not incur any
tax liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent's request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.


        SECTION 9.9    Compliance With Agreements.     Comply in all material
respects with each term, condition and provision of all leases, agreements and
other instruments entered into in the conduct of its business including, without
limitation, any Material Contract.


        SECTION 9.10    Visits and Inspections.     Permit representatives of
the Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice.


        SECTION 9.11    Additional Subsidiaries.     

        (a)   Additional Domestic Subsidiaries. Notify the Administrative Agent
of the creation or acquisition of any Domestic Subsidiary and promptly
thereafter (and in any event within thirty (30) days), cause such Person to
(i) grant to the Administrative Agent a first priority security interest in all
assets owned by such Subsidiary and guarantee the Obligations by delivering to
the Administrative Agent a duly executed assumption agreement to the Guarantee
and Collateral Agreement substantially in the form of Annex 1 thereto and such
other documents as the Administrative Agent shall deem appropriate for such
purpose, (ii) deliver to the Administrative Agent such documents and
certificates referred to in Section 6.2 as may be reasonably requested by the
Administrative Agent, (iii) deliver to the Administrative Agent such original
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of such Person, (iv) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person, and (v) deliver to the

46

--------------------------------------------------------------------------------



Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

        (b)   Additional Foreign Subsidiaries. Notify the Administrative Agent
at the time that any Person becomes a first tier Foreign Subsidiary of the
Borrower or any Subsidiary, and promptly thereafter (and in any event within
forty-five (45) days after creation of such Foreign Subsidiary), cause (i) the
Borrower or the applicable Subsidiary to deliver to the Administrative Agent,
Security Documents pledging sixty-six percent (66%) of the total outstanding
Capital Stock of such new Foreign Subsidiary and a consent thereto executed by
such new Foreign Subsidiary (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Capital Stock of such new Foreign Subsidiary, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof), provided, however, that the Borrower or applicable
Subsidiary shall pledge one hundred percent (100%) of the total outstanding
Capital Stock of such new Foreign Subsidiary if, in the good faith judgment of
the Borrower or such Subsidiary, no material adverse tax consequences would
result from such 100% pledge, (ii) such Person to guarantee the Obligations by
delivering to the Administrative Agent an executed assumption and supplement to
the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose (provided that, in
the good faith judgment of the Borrower or such Subsidiary, no material adverse
tax consequences would result from such Person guaranteeing the Obligations),
(iii) such Person to deliver to the Administrative Agent such documents and
certificates referred to in Section 6.2 as may be reasonably requested by the
Administrative Agent, (iv) such Person to deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with regard to such Person and (v) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.


        SECTION 9.12    DG III as Grantor.     Notify the Administrative Agent
of the payment in full of the MDVX Indebtedness and promptly thereafter (and in
any event within ten (10) days), cause DG III to (i) grant to the Administrative
Agent a first priority security interest in all assets owned by DG III and
guarantee the Obligations by delivering to the Administrative Agent a duly
executed assumption agreement to the Guarantee and Collateral Agreement
substantially in the form of Annex 1 thereto and such other documents as the
Administrative Agent shall deem appropriate for such purpose, (ii) deliver to
the Administrative Agent such documents and certificates referred to in
Section 6.2 as may be reasonably requested by the Administrative Agent,
(iii) deliver to the Administrative Agent such original Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock of
DG III, (iv) deliver to the Administrative Agent such updated Schedules to the
Loan Documents as requested by the Administrative Agent with respect to such
Person, and (v) deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent.


        SECTION 9.13    Real Property Collateral.     Notify the Administrative
Agent, within ten (10) days after the acquisition or lease by any Credit Party
of any real property that is not subject to the existing Security Documents, and
within sixty (60) days following request by the Administrative Agent, deliver
such Mortgages, deeds of trust, title insurance policies, environmental
assessments, surveys, landlord waivers and other documents reasonably requested
by the Administrative Agent in connection with granting and perfecting a first
priority Lien, other than Permitted Liens, on such real property in favor of the
Administrative Agent, for the benefit of itself and the Secured Parties, all in
form and substance acceptable to the Administrative Agent.


        SECTION 9.14    Use of Proceeds.     The Borrower shall use the proceeds
of the Extensions of Credit (a) to refinance the Existing Facility and (b) for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, including the payment of certain fees and expenses incurred in
connection with the transactions.


        SECTION 9.15    Further Assurances.     Make, execute and deliver all
such additional and further acts, things, deeds and instruments as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require to document and consummate the transactions contemplated
hereby and to vest completely in and insure the Administrative Agent and the
Lenders their respective rights under this Agreement, the Letters of Credit and
the other Loan Documents.

47

--------------------------------------------------------------------------------






ARTICLE X
FINANCIAL COVENANTS


        Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.2, the Borrower will not on a Consolidated basis:


        SECTION 10.1    Consolidated Leverage Ratio.     As of each fiscal
quarter end (beginning with the fiscal quarter ending on March 31, 2006 and
continuing thereafter), permit the Consolidated Leverage Ratio to be greater
than 3.50 to 1.00.


        SECTION 10.2    Minimum EBITDA.     As of any Fiscal Year end (beginning
with the Fiscal Year ending on December 31, 2006 and continuing thereafter),
permit the Consolidated EBITDA to be less than $12,000,000.


ARTICLE XI
NEGATIVE COVENANTS


        Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.2, the Borrower has not and will not and will not permit any
of its Subsidiaries to:


        SECTION 11.1    Limitations on Indebtedness.     Create, incur, assume
or suffer to exist any Indebtedness except: (a) the Obligations (excluding
Hedging Obligations permitted pursuant to Section 11.1(b));

        (b)   Indebtedness of the Borrower incurred in connection with a Hedging
Agreement with a counterparty and upon terms and conditions (including interest
rate) reasonably satisfactory to the Administrative Agent; provided, that any
counterparty that is a Lender shall be deemed satisfactory to the Administrative
Agent;

        (c)   Indebtedness of any Credit Party existing on the Closing Date and
not otherwise permitted under this Section and listed on Schedule 7.1(u), and
any refinancings, refundings, renewals or extensions thereof; provided that the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;

        (d)   Indebtedness of any Credit Party and DG III pursuant to any Loan
Document;

        (e)   Unsecured Guaranty Obligations with respect to Indebtedness
permitted pursuant to subsection (c) of this Section;

        (f)    Unsecured Subordinated Indebtedness owing by any Credit Party to
another Credit Party;

        (g)   Indebtedness of DG III to MDVX pursuant to the MDVX Loan Agreement
and the MDVX Note; and

        (h)   Additional Indebtedness of any Credit Party not otherwise
permitted pursuant to this Section in an aggregate amount outstanding not to
exceed $1,500,000;

provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrower to
pay the Obligations.

48

--------------------------------------------------------------------------------




        SECTION 11.2    Limitations on Liens.     Create, incur, assume or
suffer to exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except the following (each, a
"Permitted Lien"):(a) Liens for taxes, assessments and other governmental
charges or levies (excluding any Lien imposed pursuant to any of the provisions
of ERISA or Environmental Laws) not yet due or as to which the period of grace
(not to exceed thirty (30) days), if any, related thereto has not expired or
which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;

        (b)   the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

        (c)   Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers' compensation, unemployment insurance or similar legislation;

        (d)   Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

        (e)   Liens of the Administrative Agent for the benefit of (i) the
Administrative Agent and the Secured Parties under the Loan Documents and in
connection with any Banking Services Obligations and (ii) each Hedge Lender
under any Hedging Agreement permitted under Section 11.1(b);

        (f)    Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary or is merged or consolidated with or into a Subsidiary
which (i) were not created in contemplation of or in connection with such event
and (ii) do not extend to or cover any other property or assets of Borrower or
any Subsidiary, so long as any Indebtedness related to any such Liens are
permitted under Section 11.1(h);

        (g)   Liens not otherwise permitted by this Section and in existence on
the Closing Date and described on Schedule 11.2; and

        (h)   Liens securing purchase money Indebtedness and Indebtedness in
connection with Capital Leases of the Borrower or any other Credit Party, in
each case as such Indebtedness is permitted under Section 11.1(h); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, as the case may be, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed the cost or fair market value, whichever is lower, of
such property or lease payment amount of such property at the time it was
acquired.


        SECTION 11.3    Limitations on Loans, Advances, Investments and
Acquisitions.     Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, any investment in

49

--------------------------------------------------------------------------------



cash or by delivery of property in, or Guaranty Obligation in favor of, any
Person (each, an "Investment") except:

        (a)   Investments (i) in any Credit Party, (ii) in Subsidiaries formed
after the Closing Date so long as the Borrower complies with the applicable
provisions of Section 9.11 and (iii) the Investments described on Schedule 11.3
existing on the Closing Date;

        (b)   Investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(ii) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. or Moody's Investors Service, Inc., (iii) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of "A" or better by a nationally
recognized rating agency; provided, that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, or (iv) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder;

        (c)   Investments by the Borrower or any Credit Party in the form of
Permitted Acquisitions;

        (d)   Hedging Agreements permitted pursuant to Section 11.1(b);

        (e)   purchases of assets in the ordinary course of business;

        (f)    Investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$200,000;

        (g)   intercompany Indebtedness permitted pursuant to Section 11.1(f);

        (h)   Guaranty Obligations permitted pursuant to Section 11.1(e);

        (i)    Investments in the form of loans and advances by the Borrower to
DG III made solely to enable DG III to make regularly scheduled payments of
principal and interest on the MDVX Indebtedness provided that such payments do
not violate Section 11.14 below and no Default or Event of Default has occurred
and is continuing prior to (or would occur after giving effect to) such
Investment; and

        (j)    other additional Investments by any Credit Party not otherwise
permitted pursuant to this Section not exceeding $200,000 in the aggregate in
any Fiscal Year.


        SECTION 11.4    Limitations on Mergers and Liquidation.     Merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

        (a)   any Wholly-Owned Subsidiary of the Borrower (other than DG
III) may be merged or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving Person) or with or into any other
Credit Party (other than a Foreign Subsidiary of the Borrower) (provided that
such Credit Party shall be the continuing or surviving Person);

        (b)   any Wholly-Owned Subsidiary of any Credit Party (other than DG
III) may sell, lease, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any other Credit
Party (other than a Foreign Subsidiary of the Borrower);

50

--------------------------------------------------------------------------------






(provided that if the transferor in such a transaction is a Credit Party, then
the transferee must either be the Borrower or any other Credit Party that is not
a Foreign Subsidiary of the Borrower);

        (c)   any Wholly-Owned Subsidiary of the Borrower (other than DG
III) may merge into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with a Permitted Acquisition; and

        (d)   any Subsidiary of the Borrower (other than DG III) may wind-up
into the Borrower or any other Credit Party.


        SECTION 11.5    Limitations on Asset Dispositions.     Make any Asset
Disposition (including, without limitation, the sale of any receivables and
leasehold interests and any sale-leaseback or similar transaction) except:

        (a)   the sale of inventory in the ordinary course of business;

        (b)   the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;

        (c)   the transfer of assets to the Borrower or any other Credit Party
pursuant to Section 11.4(b);

        (d)   the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;

        (e)   the disposition of any Hedging Agreement permitted pursuant to
Section 11.1(b); and

        (f)    additional Asset Dispositions by any Credit Party not otherwise
permitted pursuant to this Section in an aggregate amount not to exceed $500,000
in any Fiscal Year.


        SECTION 11.6    Limitations on Dividends and Distributions.     Declare
or pay any dividends upon any of its Capital Stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its Capital Stock, or
make any distribution of cash, property or assets among the holders of shares of
its Capital Stock, or make any change in its capital structure; provided
that:(a) the Borrower or any Subsidiary (other than DG III and any of its
Subsidiaries) may pay dividends payable solely in shares of its own Capital
Stock; and

        (b)   any Subsidiary may pay cash dividends to the Borrower.


        SECTION 11.7    Limitations on Exchange and Issuance of Capital Stock.
    Issue, sell or otherwise dispose of any class or series of Capital Stock
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or passage of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part, or has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due. Transactions with Affiliates. Directly or
indirectly (a) make any loan or advance to, or purchase or assume any note or
other obligation to or from, any of its officers, directors, shareholders or
other Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates
other than:(i) transactions permitted by Section 11.3, 11.4, 11.6 and 11.7;

        (ii)   transactions existing on the Closing Date and described on
Schedule 11.8;

        (iii)  normal compensation and reimbursement of reasonable expenses of
officers and directors; and

51

--------------------------------------------------------------------------------






        (iv)  other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors of the Borrower.


        SECTION 11.9    Certain Accounting Changes; Organizational Documents.
    (a) Change its Fiscal Year end, or make any change in its accounting
treatment and reporting practices except as required by GAAP or (b) amend,
modify or change its articles of incorporation (or corporate charter or other
similar organizational documents) or amend, modify or change its bylaws (or
other similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.Amendments; Payments and Prepayments of Subordinated
Indebtedness. (a) Amend or modify (or permit the modification or amendment of)
any of the terms or provisions of any Subordinated Indebtedness in any respect
which would materially adversely affect the rights or interests of the
Administrative Agent and Lenders hereunder;

        (b)   Amend or modify (or permit the modification or amendment of) any
of the terms or provisions of any MDVX Loan Document in any respect which would
(i) increase the principal amount of, or the interest rate attributable to, the
MDVX Indebtedness, (ii) increase or otherwise modify the collateral securing the
MDVX Indebtedness, (iii) shorten the maturity of the MDVX Indebtedness,
(iv) increase the interest rate on, or the rate of amortization of, the MDVX
Indebtedness or (v) otherwise adversely affect any of the rights or interests of
the Administrative Agent and the Lenders as determined in their sole discretion;
or

        (c)   Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness.


        SECTION 11.11    Restrictive Agreements.     

        (a)   Enter into any Indebtedness which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles IX, X
and XI hereof, or which restricts, limits or otherwise encumbers its ability to
incur Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness.

        (b)   Enter into or permit to exist any agreement which impairs or
limits the ability of any Subsidiary of the Borrower to pay dividends to the
Borrower.


        SECTION 11.12    Nature of Business.     Alter in any material respect
the character or conduct of the business conducted by the Borrower and its
Subsidiaries as of the Closing Date.


        SECTION 11.13    Impairment of Security Interests.     Take or omit to
take any action, which might or would have the result of materially impairing
the security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Secured Parties pursuant to the Security Documents)
any interest whatsoever in the Collateral, except for Permitted Liens and asset
sales permitted under Section 11.5.


        SECTION 11.14    Prepayments of MDVX Indebtedness.     Prepay,
repurchase or redeem the MDVX Indebtedness or any part thereof without the prior
written consent of the Administrative Agent.


ARTICLE XII
DEFAULT AND REMEDIES



        SECTION 12.1    Events of Default.     Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise: (a) Default in Payment of Principal
of Loans and

52

--------------------------------------------------------------------------------



Reimbursement Obligations. The Borrower shall default in any payment of
principal of any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise).

        (b)   Other Payment Default. The Borrower or any Subsidiary shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.

        (c)   Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, any other Loan Document, or in any document delivered in
connection herewith or therewith that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made.

        (d)   Default in Performance of Certain Covenants. The Borrower or any
Subsidiary shall default in the performance or observance of any covenant or
agreement contained in Sections 8.1, 8.2 or 8.5(e)(i) or Articles X or XI.

        (e)   Default in Performance of Other Covenants and Conditions. The
Borrower or any Subsidiary shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.

        (f)    Hedging Agreement. (i) The Borrower shall default in the
performance or observance of any terms, covenant, condition or agreement (after
giving effect to any applicable grace or cure period) under any Hedging
Agreement with a Lender or an Affiliate of a Lender or (ii) the Borrower shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
other Hedging Agreement permitted hereunder and such default causes the
termination of such Hedging Agreement and the Termination Value owed by the
Borrower as a result thereof exceeds $100,000.

        (g)   Indebtedness Cross-Default. The Borrower or any Subsidiary shall
(i) default in the payment of any Indebtedness (including, without limitation,
any MDVX Indebtedness but excluding the Loans or any Reimbursement Obligation)
the aggregate outstanding amount of which Indebtedness is in excess of $500,000
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(including, without limitation, the MDVX Indebtedness but excluding the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of $500,000 or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).

        (h)   Other Cross-Defaults. The Borrower or any Subsidiary shall default
in the payment when due, or in the performance or observance, of any obligation
or condition of any Material Contract

53

--------------------------------------------------------------------------------






unless, but only as long as, the existence of any such default is being
contested by the Borrower or any such Subsidiary in good faith by appropriate
proceedings and adequate reserves in respect thereof have been established on
the books of the Borrower or such Subsidiary to the extent required by GAAP.

        (i)    Change in Control. Any Change in Control shall occur.

        (j)    Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other organizational action for the
purpose of authorizing any of the foregoing.

        (k)   Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against the Borrower or any Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or such Subsidiary for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

        (l)    Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any Subsidiary party thereto or any such Person shall
so state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.

        (m)  Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Section 412 of
the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of
$250,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$250,000.

        (n)   Judgment. A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $250,000 in any
Fiscal Year shall be entered against the Borrower or any Subsidiary by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) days after the entry thereof.

        (o)   Environmental. Any one or more Environmental Claims shall have
been asserted against the Borrower or any Subsidiary; the Borrower or such
Subsidiary would be reasonably likely to

54

--------------------------------------------------------------------------------






incur liability as a result thereof; and such liability would be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect.

        (p)   Material Adverse Effect. There shall occur a Material Adverse
Effect with respect to the Borrower and its Subsidiaries, taken as a whole.


        SECTION 12.2    Remedies.     Upon the occurrence of an Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower:

        (a)   Acceleration; Termination of Credit Facility. Terminate the
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Hedging Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest, notice of acceleration, notice of
intent to accelerate or any other notice of any kind, all of which are expressly
waived by each Credit Party and DG III, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(j) or (k), the Credit Facility shall be automatically
terminated and all Obligations (other than Hedging Obligations) shall
automatically become due and payable without presentment, demand, protest,
notice of acceleration, notice of intent to accelerate or any other notice of
any kind, all of which are expressly waived by each Credit Party and DG III,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

        (b)   Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

        (c)   Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower's Obligations.


        SECTION 12.3    Rights and Remedies Cumulative; Non-Waiver; etc.     The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing

55

--------------------------------------------------------------------------------



between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


        SECTION 12.4    Crediting of Payments and Proceeds.     In the event
that the Borrower shall fail to pay any of the Obligations when due and the
Obligations have been accelerated pursuant to Section 12.2, all payments
received by the Lenders upon the Obligations, all net proceeds from the
enforcement of the Obligations and all proceeds of the Collateral shall be
applied:

        First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);

        Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

        Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations and any
Hedging Obligations (including any termination payments and any accrued and
unpaid interest thereon) (ratably among the Lenders and, with respect to Hedging
Obligations, any Hedge Lender in proportion to the respective amounts described
in this clause Third payable to them);

        Fourth, ratably, (a) to payment of that portion of the Obligations
constituting unpaid principal of the Loans and Reimbursement Obligations and any
Banking Services Obligations and (b) to the Administrative Agent for the account
of the Issuing Lender, to cash collateralize any L/C Obligations then
outstanding (ratably among the Lenders and, with respect to Banking Services
Obligations, any Affiliate of a Lender in proportion to the respective amounts
described in this clause Fourth held by them); and

        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


        SECTION 12.5    Administrative Agent May File Proofs of Claim.     In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

        (a)   to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 5.3 and 14.3) allowed in such
judicial proceeding; and

        (b)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the

56

--------------------------------------------------------------------------------



Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 5.3
and 14.3.

        Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


ARTICLE XIII
THE ADMINISTRATIVE AGENT


        SECTION 13.1    Appointment and Authority.     Each of the Lenders and
the Issuing Lender hereby irrevocably appoints Wachovia to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.


        SECTION 13.2    Rights as a Lender.     The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


        SECTION 13.3    Exculpatory Provisions.     The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent:

        (a)   shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

        (b)   shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and

        (c)   shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders

57

--------------------------------------------------------------------------------



as shall be necessary, or as the Administrative Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 14.2
and Section 12.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


        SECTION 13.4    Reliance by the Administrative Agent.     The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


        SECTION 13.5    Delegation of Duties.     The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


        SECTION 13.6    Resignation of Administrative Agent.     

        (a)   The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation

58

--------------------------------------------------------------------------------



shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 14.2
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

        (b)   Any resignation by Wachovia as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (b) the retiring
Issuing Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


        SECTION 13.7    Non-Reliance on Administrative Agent and Other Lenders.
    Each Lender and the Issuing Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


        SECTION 13.8    Collateral and Guarantee Matters.     The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

        (a)   to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the benefit of itself and the other Secured Parties,
under any Loan Document (i) upon payment in full of the Obligations, (ii) that
is sold or to be sold as part of or in connection with any Asset Disposition
expressly permitted hereunder, or (iii) subject to Section 14.2, if approved,
authorized or ratified in writing by the Required Lenders and each Hedge Lender;

        (b)   to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien, if approved, authorized or ratified in writing by each Hedge
Lender; and

59

--------------------------------------------------------------------------------






        (c)   to release any Credit Party from its obligations under the
Guarantee and Collateral Agreement if such Person ceases to be a Subsidiary as a
result of a transaction expressly permitted hereunder and if no Default or an
Event of Default shall have occurred and be continuing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Credit Party from its obligations under the Guarantee and Collateral
Agreement pursuant to this Section.


ARTICLE XIV
MISCELLANEOUS


        SECTION 14.1    Notices.     

        (a)   Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term "writing" shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.

60

--------------------------------------------------------------------------------



        (b)   Addresses for Notices. Notices to any party shall be sent to it at
the following addresses, or any other address as to which all the other parties
are notified in writing.


If to the Borrower:
 
750 W. John W. Carpenter Freeway, Suite 700
Dallas, Texas 75039
Attention: Omar Choucair
Telephone No.: 972-581-2000
Telecopy No.: 972-581-2100
With copies to:
 
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201-4761
Attention: Steven S. Camp
Telephone No.: 214-999-4354
Telecopy No.: 214-999-3354
If to Wachovia as
Administrative Agent:
 
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telephone No.: (704) 374-2698
Telecopy No.: (704) 383-0288
With copies to:
 
Bracewell & Giuliani LLP
500 N. Akard St., Suite 4000
Dallas, TX 75201-3387
T: (214) 758-1004
M:(214) 228-1680
Attention: Mark Knowles
Telephone No.: (214) 758-1004
Telecopy No.: (214) 758-8304
If to any Lender:
 
To the address set forth on the Register.

        (c)   Administrative Agent's Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent's Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.


        SECTION 14.2    Amendments, Waivers and Consents.     Except as set
forth below or as specifically provided in any Loan Document, any term,
covenant, agreement or condition of this Agreement or any of the other Loan
Documents may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

        (a)   waive any condition set forth in Section 6.2 without the written
consent of each Lender;

        (b)   extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 12.2) or the amount of Loans of any
Lender without the written consent of such Lender;

61

--------------------------------------------------------------------------------






        (c)   postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

        (d)   reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iii) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 5.1(c) during the
continuance of an Event of Default;

        (e)   change (i) Section 5.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) Section 12.4 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender and, with
respect to Hedging Obligations, each Hedge Lender;

        (f)    change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

        (g)   amend or otherwise modify the definition of "Obligations" or
"Hedging Obligations", without the written consent of each Lender and Hedge
Lender;

        (h)   amend or otherwise modify the definition of "Secured Parties" in
this Agreement or in the Guarantee and Collateral Agreement, without the written
consent of each Lender and Hedge Lender;

        (i)    release all of the Credit Parties or release Credit Parties
comprising substantially all of the credit support for the Obligations, in
either case, from the Guarantee and Collateral Agreement (other than as
authorized in Section 13.8), without the written consent of each Lender; or

        (j)    release all or a material part of the Collateral or release any
Security Document (other than as authorized in Section 13.8 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.


        SECTION 14.3    Expenses; Indemnity.     

        (a)   Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and

62

--------------------------------------------------------------------------------



disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

        (b)   Indemnification by the Borrower. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL
CLAIMS OR CIVIL PENALTIES OR FINES ASSESSED BY OFAC), DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY SUBSIDIARY, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER OR
ANY SUBSIDIARY, (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
SUBSIDIARY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, OR
(V) ANY CLAIM (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS OR CIVIL
PENALTIES OR FINES ASSESSED BY THE U.S. DEPARTMENT OF THE TREASURY'S OFFICE OF
FOREIGN ASSETS CONTROL), INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER
OR NOT THE ADMINISTRATIVE AGENT OR ANY LENDER IS A PARTY THERETO) AND THE
PROSECUTION AND DEFENSE THEREOF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
LOANS, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENTS CONTEMPLATED BY
OR REFERRED TO HEREIN

63

--------------------------------------------------------------------------------






OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING WITHOUT
LIMITATION, REASONABLE ATTORNEYS AND CONSULTANT'S FEES, INCLUDING ANY LOSSES,
CLAIMS, DAMAGES, LIABILITIES, OR RELATED EXPENSES CAUSED BY ANY INDEMNITEE'S OWN
NEGLIGENCE, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER OR ANY SUBSIDIARY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE'S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH SUBSIDIARY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

        (c)   Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender's Applicable Margin (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 5.7.

        (d)   Waiver of Consequential Damages, Etc. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN CLAUSE (B) ABOVE SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

        (e)   Payments. All amounts due under this Section shall be payable
promptly after demand therefor.


        SECTION 14.4    Right of Set-off.     If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing

64

--------------------------------------------------------------------------------



Lender or any such Affiliate to or for the credit or the account of the Borrower
or any Subsidiary against any and all of the obligations of the Borrower or such
Subsidiary now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Lender, irrespective of whether or not
such Lender or the Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Subsidiary may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender or the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or the Issuing Lender or their respective Affiliates
may have. Each Lender and the Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


        SECTION 14.5    Governing Law.     

        (a)   Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of Texas, without reference to the conflicts or
choice of law principles thereof.

        (b)   Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY SUBSIDIARY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

        (c)   Waiver of Venue. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

        (d)   Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.1.

65

--------------------------------------------------------------------------------






NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


        SECTION 14.6    Waiver of Jury Trial.     

        (a)   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        (a)   Preservation of Certain Remedies. The parties hereto and the other
Loan Documents preserve, without diminution, certain remedies that such Persons
may employ or exercise freely, either alone, in conjunction with or during a
Dispute. Each such Person shall have and hereby reserves the right to proceed in
any court of proper jurisdiction or by self help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted in
the Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment.


        SECTION 14.7    Reversal of Payments.     To the extent the Borrower
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.


        SECTION 14.8    Injunctive Relief; Punitive Damages.     

        (a)   The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders' option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

        (b)   THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER (ON BEHALF
OF ITSELF AND ITS SUBSIDIARIES) HEREBY AGREE THAT NO SUCH PERSON SHALL HAVE A
REMEDY OF PUNITIVE OR EXEMPLARY DAMAGES AGAINST ANY OTHER PARTY TO A LOAN
DOCUMENT AND EACH SUCH PERSON HEREBY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR
EXEMPLARY DAMAGES

66

--------------------------------------------------------------------------------






THAT THEY MAY NOW HAVE OR MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
DISPUTE.


        SECTION 14.9    Accounting Matters.     If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.


        SECTION 14.10    Successors and Assigns; Participations.     

        (a)   Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

        (b)   Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that:

        (i)    except in the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
(A) such assignment is made to an existing Lender, to an Affiliate thereof, or
to an Approved Fund, in which case no minimum amount shall apply, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;

67

--------------------------------------------------------------------------------



        (ii)   each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;

        (iii)  any assignment of a Revolving Credit Commitment must be approved
by the Administrative Agent and the Issuing Lender unless the Person that is the
proposed assignee is itself a Lender with a Revolving Credit Commitment (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);
and

        (iv)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

        (c)   Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

        (d)   Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

        Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any

68

--------------------------------------------------------------------------------



amendment, modification or waiver or modification described in Section 14.2 that
directly affects such Participant. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 14.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 5.6 as though it were a Lender.

        (e)   Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.11(e) as though it were a
Lender.

        (f)    Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


        SECTION 14.11    Confidentiality.     Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency, or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document (or any
Hedging Agreement with a Hedge Lender) or any action or proceeding relating to
this Agreement or any other Loan Document (or any Hedging Agreement with a Hedge
Lender) or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any purchasing Lender, proposed purchasing Lender, Participant or
proposed Participant, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) to an investor or prospective investor in an Approved Fund
that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and Loan Documents in connection with
ratings issued with respect to an Approved Fund, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent's or any
Lender's regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities

69

--------------------------------------------------------------------------------



against the Administrative Agent or such Lender or any of its subsidiaries or
affiliates. For purposes of this Section, "Information" means all information
received from any Credit Party and DG III relating to any Credit Party, DG III
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party or DG III; provided that, in the case of
information received from a Credit Party or DG III after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


        SECTION 14.12    Performance of Duties.     

        (a)   The obligations of the Borrower and any Subsidiary under this
Agreement and each of the other Loan Documents shall be performed by such Person
at the sole cost and expense of the Borrower.

        (a)   The Administrative Agent shall be entitled, after consultation
with the Borrower, to change the pricing, terms or structure of the Credit
Facility, either before or after the Closing Date, if the Administrative Agent
determines in its sole discretion that such changes are advisable in order to
ensure a successful syndication or an optimal capital structure; provided that
the aggregate amount of the Credit Facility shall remain unchanged.


        SECTION 14.13    All Powers Coupled with Interest.     All powers of
attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Commitments remain
in effect or the Credit Facility has not been terminated.


        SECTION 14.14    Survival of Indemnities.     Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article XIV and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.


        SECTION 14.15    Titles and Captions.     Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.


        SECTION 14.16    Severability of Provisions.     Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


        SECTION 14.17    Counterparts.     This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement.


        SECTION 14.18    Integration.     This Agreement, together with the
other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or

70

--------------------------------------------------------------------------------



remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.


        SECTION 14.19    Term of Agreement.     This Agreement shall remain in
effect from the Closing Date through and including the date upon which all
Obligations arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full and all Commitments have
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.


        SECTION 14.20    Advice of Counsel, No Strict Construction.     Each of
the parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.


        SECTION 14.21    USA Patriot Act.     The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower and each Subsidiary, which information includes the name
and address of the Borrower and such Subsidiary and other information that will
allow such Lender to identify such Person in accordance with the Act.


        SECTION 14.22    Inconsistencies with Other Documents; Independent
Effect of Covenants.     

        (a)   In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

        (b)   The Borrower expressly acknowledges and agrees that each covenant
contained in Articles IX, X, or XI hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X, or XI if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles IX, X, or XI.


        SECTION 14.23    Interest Rate Limitation.     

        (a)   It is the intent of the Administrative Agent, the Lenders and the
Borrower to conform to and contract in strict compliance with all applicable
usury laws from time to time in effect. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
and the Reimbursement Obligations or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by any Agent or any Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by Applicable Law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder. The right to accelerate maturity of the Loans

71

--------------------------------------------------------------------------------



and the other Obligations does not include the right to accelerate any interest
which has not otherwise accrued on the date of such acceleration, and the Agents
and the Lenders do not intend to charge or receive any unearned interest in the
event of acceleration.

        (b)   If at any time the interest rate (the "Stated Rate") called for
under this Agreement or any other Loan Document exceeds or would exceed the
Highest Lawful Rate, the rate at which interest shall accrue thereunder shall
automatically be limited to the Highest Lawful Rate, and shall remain at the
Highest Lawful Rate until the total amount of interest accrued equals the total
amount of interest which would have accrued but for the operation of this
sentence. Thereafter, interest shall accrue at the Stated Rate unless and until
the Stated Rate would again exceed the Highest Lawful Rate, in which case the
immediately preceding sentence shall apply.


        SECTION 14.24    Time of the Essence.     Time is the essence of this
Agreement and the other Loan Documents.


        SECTION 14.25    Entire Agreement.     THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature page follows.]

72

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.


 
 
BORROWER:
 
 
DIGITAL GENERATION SYSTEMS, INC.          
 
 
By:
 
/s/  OMAR A. CHOUCAIR      

--------------------------------------------------------------------------------


 
 
Name:
 
Omar A. Choucair

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer and Secretary

--------------------------------------------------------------------------------


 
 
ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDER:
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION          
 
 
By:
 
/s/  MICHAEL H. KEITH      

--------------------------------------------------------------------------------


 
 
Name:
 
Michael H. Keith

--------------------------------------------------------------------------------


 
 
Title:
 
Senior Vice President

--------------------------------------------------------------------------------

73

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24



ARTICLE I DEFINITIONS
Definitions.

SECTION 1.2 Other Definitions and Provisions.


SECTION 1.3 Accounting Terms.


SECTION 1.4 UCC Terms.


SECTION 1.5 Rounding.


SECTION 1.6 References to Agreement and Laws.


SECTION 1.7 Times of Day.


SECTION 1.8 Letter of Credit Amounts.



ARTICLE II REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans.


SECTION 2.2 Procedure for Advances of Revolving Credit Loans.


SECTION 2.3 Repayment and Prepayment of Revolving Credit Loans.


SECTION 2.4 Permanent Reduction of the Revolving Credit Commitment.


SECTION 2.5 Termination of Revolving Credit Facility.



ARTICLE III LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.


SECTION 3.2 Procedure for Issuance of Letters of Credit.


SECTION 3.3 Commissions and Other Charges.


SECTION 3.4 L/C Participations.


SECTION 3.5 Reimbursement Obligation of the Borrower.


SECTION 3.6 Obligations Absolute.


SECTION 3.7 Effect of Letter of Credit Application.



ARTICLE IV INTENTIONALLY DELETED.
ARTICLE V GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.


SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.


SECTION 5.3 Fees.


SECTION 5.4 Manner of Payment.


SECTION 5.5 Evidence of Indebtedness.


SECTION 5.6 Adjustments.


SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.


SECTION 5.8 Changed Circumstances.


SECTION 5.9 Indemnity.


SECTION 5.10 Increased Costs.


SECTION 5.11 Taxes.


SECTION 5.12 Mitigation Obligations; Replacement of Lenders.


SECTION 5.13 Security.



ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Closing.


SECTION 6.2 Conditions to Closing and Initial Extensions of Credit.


SECTION 6.3 Conditions to All Extensions of Credit.



ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 7.2 Survival of Representations and Warranties, Etc.



ARTICLE VIII FINANCIAL INFORMATION AND NOTICES

SECTION 8.1 Financial Statements and Projections .


SECTION 8.2 Officer's Compliance Certificate.


SECTION 8.3 Accountants' Certificate.


SECTION 8.4 Other Reports.


SECTION 8.5 Notice of Litigation and Other Matters.


SECTION 8.6 Accuracy of Information.



ARTICLE IX AFFIRMATIVE COVENANTS

SECTION 9.1 Preservation of Corporate Existence and Related Matters.


SECTION 9.2 Maintenance of Property.


SECTION 9.3 Insurance.


SECTION 9.4 Accounting Methods and Financial Records.


SECTION 9.5 Payment and Performance of Obligations.


SECTION 9.6 Compliance With Laws and Approvals.


SECTION 9.7 Environmental Laws.


SECTION 9.8 Compliance with ERISA.


SECTION 9.9 Compliance With Agreements.


SECTION 9.10 Visits and Inspections.


SECTION 9.11 Additional Subsidiaries.


SECTION 9.12 DG III as Grantor.


SECTION 9.13 Real Property Collateral.


SECTION 9.14 Use of Proceeds.


SECTION 9.15 Further Assurances.



ARTICLE X FINANCIAL COVENANTS

SECTION 10.1 Consolidated Leverage Ratio.


SECTION 10.2 Minimum EBITDA.



ARTICLE XI NEGATIVE COVENANTS

SECTION 11.1 Limitations on Indebtedness.


SECTION 11.2 Limitations on Liens.


SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions.


SECTION 11.4 Limitations on Mergers and Liquidation.


SECTION 11.5 Limitations on Asset Dispositions.


SECTION 11.6 Limitations on Dividends and Distributions.


SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock.


SECTION 11.9 Certain Accounting Changes; Organizational Documents.


SECTION 11.11 Restrictive Agreements.


SECTION 11.12 Nature of Business.


SECTION 11.13 Impairment of Security Interests.


SECTION 11.14 Prepayments of MDVX Indebtedness.



ARTICLE XII DEFAULT AND REMEDIES

SECTION 12.1 Events of Default.


SECTION 12.2 Remedies.


SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc.


SECTION 12.4 Crediting of Payments and Proceeds.


SECTION 12.5 Administrative Agent May File Proofs of Claim.



ARTICLE XIII THE ADMINISTRATIVE AGENT

SECTION 13.1 Appointment and Authority.


SECTION 13.2 Rights as a Lender.


SECTION 13.3 Exculpatory Provisions.


SECTION 13.4 Reliance by the Administrative Agent.


SECTION 13.5 Delegation of Duties.


SECTION 13.6 Resignation of Administrative Agent.


SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders.


SECTION 13.8 Collateral and Guarantee Matters.



ARTICLE XIV MISCELLANEOUS

SECTION 14.1 Notices.


SECTION 14.2 Amendments, Waivers and Consents.


SECTION 14.3 Expenses; Indemnity.


SECTION 14.4 Right of Set-off.


SECTION 14.5 Governing Law.


SECTION 14.6 Waiver of Jury Trial.


SECTION 14.7 Reversal of Payments.


SECTION 14.8 Injunctive Relief; Punitive Damages.


SECTION 14.9 Accounting Matters.


SECTION 14.10 Successors and Assigns; Participations.


SECTION 14.11 Confidentiality.


SECTION 14.12 Performance of Duties.


SECTION 14.13 All Powers Coupled with Interest.


SECTION 14.14 Survival of Indemnities.


SECTION 14.15 Titles and Captions.


SECTION 14.16 Severability of Provisions.


SECTION 14.17 Counterparts.


SECTION 14.18 Integration.


SECTION 14.19 Term of Agreement.


SECTION 14.20 Advice of Counsel, No Strict Construction.


SECTION 14.21 USA Patriot Act.


SECTION 14.22 Inconsistencies with Other Documents; Independent Effect of
Covenants.


SECTION 14.23 Interest Rate Limitation.


SECTION 14.24 Time of the Essence.


SECTION 14.25 Entire Agreement.

